Exhibit 10.2

 

EXECUTION VERSION

 

 

DEVELOPMENT AND DISTRIBUTION AGREEMENT

between

SURMODICS, INC.

and

ABBOTT VASCULAR, INC.

Dated as of February 26, 2018

 

 

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. BRACKETED ASTERISKS ([**]) MARK THE PRECISE
PLACES IN THE DOCUMENT WHERE CONFIDENTIAL TREATMENT IS REQUESTED WITH RESPECT TO
OMITTED INFORMATION.

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

ARTICLE 1 DEFINITIONS

 

1

 

 

 

 

 

 

 

 

ARTICLE 2 DEVELOPMENT AND REGULATORY ACTIVITIES

 

13

 

 

 

 

 

 

 

 

 

 

2.1

 

 

Development

 

13

 

 

 

 

 

 

 

 

 

 

2.2

 

 

Regulatory Activities

 

14

 

 

 

 

 

 

 

 

 

 

2.3

 

 

Regulatory Data

 

16

 

 

 

 

 

 

 

 

ARTICLE 3 DISTRIBUTION RIGHTS AND OTHER COMMERCIALIZATION MATTERS

 

17

 

 

 

 

 

 

 

 

 

 

3.1

 

 

Appointment of Abbott as Exclusive Distributor

 

17

 

 

 

 

 

 

 

 

 

 

3.2

 

 

(Sub)distributorships

 

17

 

 

 

 

 

 

 

 

 

 

3.3

 

 

Commercialization Diligence

 

17

 

 

 

 

 

 

 

 

 

 

3.4

 

 

Booking of Sales; Distribution

 

17

 

 

 

 

 

 

 

 

 

 

3.5

 

 

Pricing Approvals and Approvals of Promotional Materials

 

18

 

 

 

 

 

 

 

 

 

 

3.6

 

 

Product Trademarks

 

18

 

 

 

 

 

 

 

 

ARTICLE 4 MANUFACTURING AND SUPPLY

 

19

 

 

 

 

 

 

 

 

 

 

4.1

 

 

Supply

 

19

 

 

 

 

 

 

 

 

 

 

4.2

 

 

Supply Assurance

 

23

 

 

 

 

 

 

 

 

 

 

4.3

 

 

Right to Manufacture; Manufacturing Technology Transfer

 

23

 

 

 

 

 

 

 

 

ARTICLE 5 COMPLIANCE AND RELATED MATTERS

 

24

 

 

 

 

 

 

 

 

 

 

5.1

 

 

Compliance

 

24

 

 

 

 

 

 

 

 

 

 

5.2

 

 

Records

 

24

 

 

 

 

 

 

 

 

 

 

5.3

 

 

Authorized Representative

 

25

 

 

 

 

 

 

 

 

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

 

5.4

 

 

Safety Data

 

25

 

 

 

 

 

 

 

 

 

 

5.5

 

 

Complaints

 

25

 

 

 

 

 

 

 

 

 

 

5.6

 

 

Notification Regarding Regulatory Inquiries and Potential Adverse Events

 

25

 

 

 

 

 

 

 

 

 

 

5.7

 

 

Recalls

 

26

 

 

 

 

 

 

 

 

ARTICLE 6 JOINT DEVELOPMENT COMMITTEE

 

27

 

 

 

 

 

 

 

 

 

 

6.1

 

 

Joint Development Committee

 

27

 

 

 

 

 

 

 

 

 

 

6.2

 

 

General Provisions Applicable to JDC

 

28

 

 

 

 

 

 

 

 

ARTICLE 7 PAYMENTS AND RECORDS

 

29

 

 

 

 

 

 

 

 

 

 

7.1

 

 

Initial Payment

 

29

 

 

 

 

 

 

 

 

 

 

7.2

 

 

Milestones

 

29

 

 

 

 

 

 

 

 

 

 

7.3

 

 

Net Profits Payment

 

30

 

 

 

 

 

 

 

 

 

 

7.4

 

 

Net Profit Share Payments and Reports

 

30

 

 

 

 

 

 

 

 

 

 

7.5

 

 

Mode of Payment

 

30

 

 

 

 

 

 

 

 

 

 

7.6

 

 

Offsets

 

30

 

 

 

 

 

 

 

 

 

 

7.7

 

 

Taxes

 

30

 

 

 

 

 

 

 

 

 

 

7.8

 

 

Financial Records

 

30

 

 

 

 

 

 

 

 

 

 

7.9

 

 

Audits

 

31

 

 

 

 

 

 

 

 

 

 

7.10

 

 

No Other Compensation

 

32

 

 

 

 

 

 

 

 

ARTICLE 8 LICENSES AND OPTIONS

 

32

 

 

 

 

 

 

 

 

 

 

8.1

 

 

Licenses Granted to Abbott

 

32

 

 

 

 

 

 

 

 

 

 

8.2

 

 

Sublicenses

 

33

 

 

 

 

 

 

 

 

 

 

8.3

 

 

Options Granted to Abbott

 

33

 

 

 

 

 

 

 

 

- ii -

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

 

8.4

 

 

Exclusivity

 

35

 

 

 

 

 

 

 

 

 

 

8.5

 

 

Retention of Rights

 

37

 

 

 

 

 

 

 

 

 

 

8.6

 

 

Confirmatory Patent License

 

37

 

 

 

 

 

 

 

 

 

 

8.7

 

 

In-License Agreements

 

37

 

 

 

 

 

 

 

 

 

 

8.8

 

 

No Impairment

 

38

 

 

 

 

 

 

 

 

ARTICLE 9 INTELLECTUAL PROPERTY

 

38

 

 

 

 

 

 

 

 

 

 

9.1

 

 

Ownership of Intellectual Property

 

38

 

 

 

 

 

 

 

 

 

 

9.2

 

 

Maintenance and Prosecution

 

39

 

 

 

 

 

 

 

 

 

 

9.3

 

 

Enforcement

 

41

 

 

 

 

 

 

 

 

 

 

9.4

 

 

Defense and Third Party Rights

 

42

 

 

 

 

 

 

 

 

 

 

9.5

 

 

Information

 

42

 

 

 

 

 

 

 

 

 

 

9.6

 

 

Cooperation and Participation

 

43

 

 

 

 

 

 

 

 

 

 

9.7

 

 

Settlement

 

43

 

 

 

 

 

 

 

 

 

 

9.8

 

 

Recovery

 

43

 

 

 

 

 

 

 

 

 

 

9.9

 

 

Liabilities

 

43

 

 

 

 

 

 

 

 

 

 

9.10

 

 

Inventor’s Remuneration

 

44

 

 

 

 

 

 

 

 

 

 

9.11

 

 

Patent Marking

 

44

 

 

 

 

 

 

 

 

ARTICLE 10 CONFIDENTIALITY

 

44

 

 

 

 

 

 

 

 

 

 

10.1

 

 

Confidentiality Obligations

 

44

 

 

 

 

 

 

 

 

 

 

10.2

 

 

Permitted Disclosures

 

45

 

 

 

 

 

 

 

 

 

 

10.3

 

 

Use of Name

 

46

 

 

 

 

 

 

 

 

 

 

10.4

 

 

Public Announcements

 

46

 

 

 

 

 

 

 

 

- iii -

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

 

10.5

 

 

Publications

 

47

 

 

 

 

 

 

 

 

 

 

10.6

 

 

Return of Confidential Information

 

47

 

 

 

 

 

 

 

 

 

 

10.7

 

 

Privileged Communications

 

47

 

 

 

 

 

 

 

 

ARTICLE 11 REPRESENTATIONS AND WARRANTIES

 

48

 

 

 

 

 

 

 

 

 

 

11.1

 

 

Mutual Representations, Warranties, and Covenants

 

48

 

 

 

 

 

 

 

 

 

 

11.2

 

 

Additional Representations, Warranties, and Covenants of Surmodics

 

49

 

 

 

 

 

 

 

 

 

 

11.3

 

 

DISCLAIMER OF WARRANTIES

 

51

 

 

 

 

 

 

 

 

ARTICLE 12 INDEMNITY

 

52

 

 

 

 

 

 

 

 

 

 

12.1

 

 

Indemnification of Surmodics

 

52

 

 

 

 

 

 

 

 

 

 

12.2

 

 

Indemnification of Abbott

 

52

 

 

 

 

 

 

 

 

 

 

12.3

 

 

Indemnification Procedures

 

52

 

 

 

 

 

 

 

 

 

 

12.4

 

 

Special, Indirect and Other Losses

 

54

 

 

 

 

 

 

 

 

 

 

12.5

 

 

Insurance

 

55

 

 

 

 

 

 

 

 

ARTICLE 13 TERM AND TERMINATION

 

55

 

 

 

 

 

 

 

 

 

 

13.1

 

 

Term

 

55

 

 

 

 

 

 

 

 

 

 

13.2

 

 

Termination for Material Breach

 

55

 

 

 

 

 

 

 

 

 

 

13.3

 

 

Additional Termination Rights by Abbott

 

56

 

 

 

 

 

 

 

 

 

 

13.4

 

 

Termination for Patent Challenge

 

57

 

 

 

 

 

 

 

 

 

 

13.5

 

 

Termination for Insolvency

 

57

 

 

 

 

 

 

 

 

 

 

13.6

 

 

Rights in Bankruptcy

 

57

 

 

 

 

 

 

 

 

 

 

13.7

 

 

Consequences of Expiration or Termination

 

58

 

 

 

 

 

 

 

 

 

 

13.8

 

 

Remedies

 

58

 

 

 

 

 

 

 

 

- iv -

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

 

13.9

 

 

Accrued Rights; Surviving Obligations

 

58

 

 

 

 

 

 

 

 

ARTICLE 14 MISCELLANEOUS

 

58

 

 

 

 

 

 

 

 

 

 

14.1

 

 

Force Majeure

 

58

 

 

 

 

 

 

 

 

 

 

14.2

 

 

Export Control

 

59

 

 

 

 

 

 

 

 

 

 

14.3

 

 

Change in Control of Surmodics

 

59

 

 

 

 

 

 

 

 

 

 

14.4

 

 

Assignment

 

59

 

 

 

 

 

 

 

 

 

 

14.5

 

 

Subcontracting

 

60

 

 

 

 

 

 

 

 

 

 

14.6

 

 

Severability

 

61

 

 

 

 

 

 

 

 

 

 

14.7

 

 

Dispute Resolution

 

61

 

 

 

 

 

 

 

 

 

 

14.8

 

 

Governing Law, Jurisdiction, and Venue

 

61

 

 

 

 

 

 

 

 

 

 

14.9

 

 

Notices

 

62

 

 

 

 

 

 

 

 

 

 

14.10

 

 

Entire Agreement; Amendments

 

63

 

 

 

 

 

 

 

 

 

 

14.11

 

 

English Language

 

64

 

 

 

 

 

 

 

 

 

 

14.12

 

 

Equitable Relief

 

64

 

 

 

 

 

 

 

 

 

 

14.13

 

 

Waiver and Non-Exclusion of Remedies

 

64

 

 

 

 

 

 

 

 

 

 

14.14

 

 

No Benefit to Third Parties

 

65

 

 

 

 

 

 

 

 

 

 

14.15

 

 

Further Assurance

 

64

 

 

 

 

 

 

 

 

 

 

14.16

 

 

Relationship of the Parties

 

65

 

 

 

 

 

 

 

 

 

 

14.17

 

 

Non-Solicitation of Employees

 

65

 

 

 

 

 

 

 

 

 

 

14.18

 

 

References

 

65

 

 

 

 

 

 

 

 

 

 

14.19

 

 

Construction

 

65

 

 

 

 

 

 

 

 

 

 

14.20

 

 

Counterparts

 

65

 

 

 

- v -

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

DEVELOPMENT AND DISTRIBUTION AGREEMENT

This Development and Distribution Agreement (the “Agreement”) is made and
entered into effective as of February 26, 2018 (the “Effective Date”) by and
between Surmodics, Inc., a Minnesota corporation (“Surmodics”), and Abbott
Vascular, Inc., a subsidiary of Abbott Laboratories, a Delaware corporation
(“Abbott”).  Surmodics and Abbott are sometimes referred to herein individually
as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Surmodics has Developed and is continuing to Develop the Product; and

WHEREAS, Surmodics desires to appoint Abbott as its exclusive worldwide
distributor of the Product and Abbott desires to accept such appointment and
also to conduct certain additional Development relating to the Product in the
Territory, in each case in accordance with the terms and conditions set forth
below.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:

Article 1
DEFINITIONS

Unless otherwise specifically provided herein, the following terms shall have
the following meanings, and grammatical variations thereof shall have
corresponding meanings:

1.1“Accounting Standards” means, with respect to a Party or its Affiliates,
standard internal accounting policies and procedures, in accordance with GAAP,
applied on a consistent basis.

1.2“Acquisition” means, with respect to a Party, a merger, acquisition (whether
of all of the stock or all or substantially all of the assets of a Person or any
operating or business division of a Person) or similar transaction by or with
the Party or its Affiliates, other than a Change in Control of the Party.

1.3“Action” has the meaning set forth in Section 9.3.2.

1.4“Adjusted Order Lot” has the meaning set forth in Schedule 4.1.2.

1.5“Adverse Ruling” has the meaning set forth in Section 13.2.1.

1.6“Affiliate” means, with respect to a Party, any Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such Party.  For purposes of this definition,
“control” and, with correlative meanings, the terms “controlled by” and “under
common control with” means (i) the possession,

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

directly or indirectly, of the power to direct the management or policies of a
business entity, whether through the ownership of voting securities, by contract
relating to voting rights or corporate governance, or otherwise; or (ii) the
ownership, directly or indirectly, of more than fifty percent (50%) of the
voting securities or other ownership interest of a business entity (or, with
respect to a limited partnership or other similar entity, its general partner or
controlling entity).

1.7“Agreement Inventions” has the meaning set forth in Section 9.1.1.

1.8“Applicable Law” means federal, state, local, national and supra-national
laws, statutes, rules, and regulations, including any rules, regulations,
guidelines, or other requirements of any Regulatory Authorities, major national
securities exchanges or major securities listing organizations, that may be in
effect from time to time during the Term and applicable to a particular activity
or country or other jurisdiction hereunder.

1.9“Approved Subcontractors” has the meaning set forth in Section 2.1.1(ii).

1.10“Auditor” has the meaning set forth in Section 7.9.2.

1.11“AVF Option Product” means [**].

1.12“AVF Option Product Exercise Agreement” has the meaning set forth in Section
8.3.3(i).

1.13“AVF Option Product Option Period” means [**].

1.14“Breaching Party” has the meaning set forth in Section 13.2.1.

1.15“BTK Option Product” means [**].

1.16“BTK Option Product Exercise Agreement” has the meaning set forth in Section
8.3.2(i).

1.17“BTK Option Product Option Period” means [**].

1.18“Business Day” means a day other than a Saturday or Sunday on which banking
institutions in New York, New York are open for business.

1.19“Calendar Quarter” means each successive period of three (3) calendar months
commencing on January 1, April 1, July 1 and October 1, except that the first
Calendar Quarter of the Term shall commence on the Effective Date and end on the
day immediately prior to the first to occur of January 1, April 1, July 1 or
October 1 after the Effective Date, and the last Calendar Quarter of the Term
shall end on the last day of the Term.

1.20“Challenge” means, with respect to any Patent, directly or indirectly,
(i) to assert in any court, patent office or other competent governmental
authority that such Patent is, in whole or in part, invalid or unenforceable,
(ii) to oppose the issuance of, or to challenge or

2

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

seek to narrow the issued or applied for claims, scope or duration of, any claim
of such Patent, (iii) to seek a declaratory judgment or similar relief, other
than as a counterclaim to, or other defensive countermeasure in respect of, a
patent infringement claim threatened to be brought or brought by or on behalf of
Surmodics, that any product or service of Abbott or one of its Affiliates does
not infringe any such Patent or is licensed or otherwise authorized under this
Agreement or otherwise, (iv) to seek, request or otherwise take any action that
results in the declaration, initiation or continuation of an interference or
derivative proceeding, opposition, reexamination, post-grant review or inter
partes review (or their equivalents) of such Patent, or (v) to assist or
cooperate with any other Person to do any of the foregoing.

1.21“Change in Control,” with respect to a Party, shall be deemed to have
occurred if any of the following occurs after the Effective Date with respect to
such Party or a parent company of such Party (such Party or such parent,
considered separately, the “Change in Control Party”):

1.21.1any “person” or “group” (as such terms are defined below) (i) is or
becomes the “beneficial owner” (as defined below), directly or indirectly, of
shares of capital stock or other interests (including partnership interests) of
such Change in Control Party then outstanding and normally entitled (without
regard to the occurrence of any contingency) to vote in the election of the
directors, managers or similar supervisory positions (“Voting Stock”) of such
Change in Control Party representing more than fifty percent (50%) of the total
voting power of all outstanding classes of Voting Stock of such Change in
Control Party or (ii) has the power, directly or indirectly, to elect a majority
of the members of the Change in Control Party’s board of directors, or similar
governing body (“Board of Directors”); or

1.21.2such Change in Control Party enters into a merger, consolidation or
similar transaction with another Person (whether or not such Change in Control
Party is the surviving entity) and as a result of such merger, consolidation or
similar transaction (i) the members of the Board of Directors of such Change in
Control Party immediately prior to such transaction constitute less than a
majority of the members of the Board of Directors of such Change in Control
Party or such surviving Person immediately following such transaction or
(ii) the Persons that beneficially owned, directly or indirectly, the shares of
Voting Stock of such Change in Control Party immediately prior to such
transaction cease to beneficially own, directly or indirectly, shares of Voting
Stock of such Change in Control Party representing at least a majority of the
total voting power of all outstanding classes of Voting Stock of the surviving
Person in substantially the same proportions as their ownership of Voting Stock
of such Change in Control Party immediately prior to such transaction; or

1.21.3such Change in Control Party sells or transfers to any Third Party, in one
or more related transactions, properties or assets representing all or
substantially all of such Change in Control Party’s consolidated total assets to
which this Agreement relates; or

1.21.4the holders of capital stock of such Change in Control Party approve a
plan or proposal for the liquidation or dissolution of such Change in Control
Party.

For the purpose of this definition of Change in Control, (i) “person” and
“group” have the meanings given such terms under Section 13(d) and 14(d) of the
United States Securities

3

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

Exchange Act of 1934 and the term “group” includes any group acting for the
purpose of acquiring, holding or disposing of securities within the meaning of
Rule 13d-5(b)(1) under the said Act; (ii) a “beneficial owner” shall be
determined in accordance with Rule 13d-3 under the aforesaid Act; and (iii) the
terms “beneficially owned” and “beneficially own” shall have meanings
correlative to that of “beneficial owner.”

1.22“Change in Control Party” has the meaning set forth in the definition of
“Change in Control”.

1.23“Clinical Data” means all Information that is made, collected, or otherwise
generated under or in connection with Clinical Studies for the Product,
including any data, reports, and results with respect thereto.

1.24“Clinical Development” means the performance of clinical Development,
including statistical analysis, Clinical Studies or related clinical activities,
in each case for purposes of complying with, obtaining or maintaining Regulatory
Approvals with respect to the Product.

1.25“Clinical Studies” means the tests and studies in human subjects conducted
to Develop the Product, including feasibility or pilot studies and studies
required by Applicable Law, or otherwise recommended by applicable Regulatory
Authorities, to obtain or maintain Regulatory Approvals for the Product for one
(1) or more indications, including tests or studies that are intended to expand
the Product Labeling with respect to an indication.

1.26“Combination Product” means a Product that is sold in combination with one
(1) or more other products or services sold together as separate units in a
single package or sold in separate packages for a single price.

1.27“Commercial Forecast Commencement Date” has the meaning set forth in Section
4.1.3.

1.28“Commercialization” means any and all activities directed to the preparation
for sale of, offering for sale of, or sale of the Product, including activities
related to marketing, promoting, distributing, importing, and exporting the
Product, and interacting with Regulatory Authorities regarding any of the
foregoing, including pre-launch activities, and including obtaining and
maintaining any Pricing Approvals, but excluding Development or Manufacture of
the Product.  When used as a verb, “to Commercialize” and “Commercializing”
means to engage in Commercialization, and “Commercialized” has a corresponding
meaning.

1.29“Commercially Reasonable Efforts” means [**].  “Commercially Reasonable
Efforts” shall be determined for any country taking into account the potential
impact of such country on the overall worldwide Product opportunity.

1.30“Competing Product” has the meaning set forth in Section 8.4.1.

1.31“[**]” shall mean [**].

4

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

1.32“Competitor” means [**].

1.33“Complaint” means any written, electronic, or oral communication that
alleges deficiencies related to the identity, quality, durability, reliability,
safety, effectiveness, or performance of a device after it is released for
distribution.

1.34“Confidential Information” has the meaning set forth in Section 10.1.

1.35“Control” means, with respect to any item of Information, Regulatory
Documentation, material, Patent or other intellectual property right, possession
of the right, whether directly or indirectly and whether by ownership, license
or otherwise (other than by operation of any license or other right granted by a
Party to the other Party hereunder), to grant a license, sublicense or other
right (including the right to reference Regulatory Documentation) to or under
such Information, Regulatory Documentation, material, Patent or other
intellectual property right as provided for herein without violating the terms
of any agreement with any Third Party.

1.36“Controlling Party” means, with respect to a Prosecution, or an Action with
respect to (i) any alleged or threatened infringement of the Surmodics Product
Patents, the Surmodics Other Patents, the Joint Patents, or the Product
Trademarks, or the Existing Serene Trademark, (ii) a Third Party Patent
Infringement Claim, (iii) an Invalidity Claim, or (iv) a Third Party Trademark
Infringement Claim, the Party controlling such Prosecution, or Action.  

1.37“Core European Countries” [**].

1.38“Default Notice” has the meaning set forth in Section 13.2.1.

1.39“Development” means, in respect of the Product, all activities related to
research, bench, pre-clinical and other non-clinical testing, test method
development, process development, manufacturing scale-up, qualification and
validation, quality assurance/quality control, Clinical Studies, including
Manufacturing in support thereof, statistical analysis and report writing, the
preparation and submission of Device Approval Applications, regulatory affairs
with respect to the foregoing and all other activities necessary or reasonably
useful or otherwise requested or required by a Regulatory Authority as a
condition or in support of obtaining or maintaining a Regulatory Approval.  When
used as a verb, “Develop” means to engage in Development.

1.40“Device Approval Application” means an application for Premarket Approval as
defined in the FFDCA (“PMA”), or any corresponding foreign application in the
Territory, including, with respect to the European Union, a submission to a
Notified Body for the performance of a conformity assessment to demonstrate
conformity with the requirements of the Medical Devices Directive and permit the
application of the CE Mark to a device.

1.41“Dispute” has the meaning set forth in Section 14.7.

1.42“Distributor” means, with respect to a country, any Person (i) that is in
Abbott’s customary distribution chain for distributing products in such country
or (ii) that Abbott has, in its reasonable discretion, selected as appropriate
to distribute, market and sell the Product

5

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

in such country consistent with Abbott’s common practices for selection of
distributors in such country generally.

1.43“Dollars” or “$” means United States Dollars.

1.44“EAV” has the meaning set forth in Schedule 4.1.2.

1.45“EEA” means the European Economic Area as its membership may be constituted
from time to time, and any successor thereto, and which, as of the Effective
Date, is comprised of the members of the European Union together with Iceland,
Liechtenstein and Norway.

1.46“Effective Date” has the meaning set forth in the preamble hereto.

1.47“EU Launch Quantity” has the meaning set forth in Section 4.1.3.

1.48“European Union” means [**].

1.49“Existing Product Patents” has the meaning set forth in Section 11.2.2.

1.50“Existing Serene Trademark” means Serene, and its existing registrations as
set forth in Schedule 1.50.  

1.51“Existing SurVeil Trademark” means SurVeil, and its existing registrations
as set forth in Schedule 1.51, or such replacement Trademark as may be accepted
by Surmodics pursuant to Section 3.6.2.

1.52“Existing Third Party Patent” means any Patent in the United States or under
the European Patent Convention issued or published as of the Effective Date and
owned by a Third Party.  

1.53“Exploit” or “Exploitation” means to make, have made, import, use, sell, or
offer for sale, including to research, Develop, Commercialize, register, modify,
enhance, improve, Manufacture, have Manufactured, hold, or keep (whether for
disposal or otherwise), formulate, optimize, export, transport, distribute,
promote, market, or have sold or otherwise dispose of.

1.54“Extended Term” has the meaning set forth in Section 13.1.

1.55“FDA” means the United States Food and Drug Administration and any successor
agency(ies) or authority having substantially the same function.

1.56“FFDCA” means the United States Federal Food, Drug, and Cosmetic Act, 21
U.S.C. § 301 et seq., as amended from time to time, together with any rules,
regulations and requirements promulgated thereunder (including all additions,
supplements, extensions, and modifications thereto).

6

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

1.57“First Commercial Sale” means, with respect to a country, the first sale for
monetary value to an end user following Regulatory Approval for the Product in
such country, excluding any transfers of the Product for use in pre-launch
physician preference testing, pre-launch clinical trials or registries, and
excluding any transfer between or among a Party and its Affiliates.  Sales prior
to receipt of Regulatory Approval for the Product, including “named patient
sales” and “compassionate use sales,” shall not be construed as a First
Commercial Sale of the Product.

1.58“Forecast” has the meaning set forth in Section 4.1.3.

1.59“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

1.60“Good Faith Efforts Orders” has the meaning set forth in Section 4.1.4.

1.61“IDE” means an application, including an application filed with a Regulatory
Authority, for authorization to commence human clinical studies, including (i)
an Investigational Device Exemption as defined in the FFDCA or any successor
application or procedure filed with the FDA, (ii) an abbreviated IDE as
specified in FDA regulations, (iii) any equivalent of a United States IDE in
other countries or regulatory jurisdictions, and (iv) all amendments,
variations, extensions and renewals thereof that may be filed with respect to
the foregoing.

1.62“In-License Agreement” has the meaning set forth in Section 11.2.3.

1.63[**].  

1.64“Indemnification Claim Notice” has the meaning set forth in Section 12.3.1.

1.65“Indemnified Party” has the meaning set forth in Section 12.3.1.

1.66“Information” means all technical, scientific, and other know-how and
information, trade secrets, knowledge, technology, means, methods, processes,
practices, formulae, instructions, skills, techniques, procedures, experiences,
ideas, technical assistance, designs, drawings, assembly procedures, computer
programs, apparatuses, specifications, data, results and other material,
including: biological, chemical, pharmacological, toxicological, pharmaceutical,
physical and analytical, pre-clinical, clinical, safety, manufacturing and
quality control data and information, including study designs and protocols;
assays; and biological methodology; in each case (whether or not confidential,
proprietary, patented or patentable) in written, electronic or any other form
now known or hereafter developed.

1.67“Initial Indication” means [**].

1.68“Initial Term” has the meaning set forth in Section 13.1.

7

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

1.69“Invalidity Claim” means any claim, suit or proceeding by a Third Party
alleging or asserting the invalidity or unenforceability of a Surmodics Product
Patent, Surmodics Other Patent, or Joint Patent.

1.70“JDC” has the meaning set forth in Section 6.1.1.

1.71“Joint Know-How” has the meaning set forth in Section 9.1.2.

1.72“Joint Patents” has the meaning set forth in Section 9.1.2.

1.73“Losses” has the meaning set forth in Section 12.1.

1.74“Manufacture” and “Manufacturing” means, with respect to the Product, all
activities related to the production, manufacture, processing, finishing,
packaging, labeling, shipping, and holding of the Product or any intermediate
thereof, including process development, process qualification and validation,
scale-up, pre-clinical, clinical and commercial manufacture and analytic
development, quality assurance, and quality control; provided, however, when
used in the context of Abbott’s right or license to Manufacture or a Technology
Transfer hereunder, “Manufacture” and “Manufacturing” means the use or practice
of the Manufacturing Process.

1.75“Manufacturing Process” has the meaning set forth in Section 4.3.2(i).

1.76“Manufacturing Transfer Event” has the meaning set forth in Section 4.3.1.

1.77“Market Mix Table” has the meaning set forth in Schedule 4.1.2.

1.78“MDR” has the meaning set forth in Section 5.4.

1.79“Medical Devices Directive” means Council Directive 93/42/EEC concerning
medical devices, as amended from time to time, or any subsequent or superseding
law, statute or regulation, including Regulation (EU) 2017/745 on medical
devices.

1.80“Milestone” has the meaning set forth in Section 7.2.

1.81“Milestone Payment” has the meaning set forth in Section 7.2.

1.82“Net Profit Payment” has the meaning set forth in Schedule 7.  

1.83“Net Profits” has the meaning set forth in Schedule 7.

1.84“Net Sales” has the meaning set forth in Schedule 7.

1.85“Non-Conforming Product” has the meaning set forth in Section 4.1.10(i).

1.86“Non-Controlling Party” means, with respect to a Prosecution, or an Action
with respect to (i) any alleged or threatened infringement of the Surmodics
Product

8

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

Patents, the Surmodics Other Patents, the Joint Patents, or the Product
Trademarks, or the Existing Serene Trademark, (ii) a Third Party Patent
Infringement Claim, (iii) an Invalidity Claim, or (iv) a Third Party Trademark
Infringement Claim, the Party not controlling such Prosecution, or Action.

1.87“Non-Sales Revenue” has the meaning set forth in Schedule 7.

1.88“Notified Body” means an entity licensed, authorized or approved by the
applicable government agency, department or other authority to assess and
certify the conformity of a medical device with the requirements of the Medical
Devices Directive.

1.89“Notifying Party” has the meaning set forth in Section 13.2.1.

1.90“Option Exercise Agreement” means, in respect of the AVF Option Product, the
AVF Option Product Exercise Agreement, and in respect of the BTK Option Product,
the BTK Option Product Exercise Agreement.

1.91“Option Product” means the AVF Option Product or the BTK Option Product, as
applicable.

1.92“Other Abbott Trademark” means any Trademark Controlled by Abbott or its
Affiliates that is used in the Commercialization of the Product other than any
Product Trademark.

1.93“Other SFA Product” has the meaning set forth in Section 8.3.4.

1.94“Other SFA Product Notice” has the meaning set forth in Section 8.3.4.

1.95“Party” and “Parties” have the meaning set forth in the preamble hereto.

1.96“Party Development Activities” means, with respect to a Party, the
Development activities conducted by such Party pursuant to this Agreement.

1.97“Patents” means (i) all national, regional and international patents and
patent applications, including provisional patent applications; (ii) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from either of these,
including divisionals, continuations, continuations-in-part, provisionals,
converted provisionals and continued prosecution applications; (iii) any and all
patents that have issued or in the future issue from the foregoing patent
applications ((i) and (ii)), including utility models, petty patents and design
patents and certificates of invention; and (iv) any and all extensions or
restorations by existing or future extension or restoration mechanisms,
including revalidations, reissues, re-examinations and extensions (including any
supplementary protection certificates and the like) of the foregoing patents or
patent applications ((i), (ii), and (iii)).

1.98“Payment” has the meaning set forth in Section 7.7.1.

9

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

1.99“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.100“PO” has the meaning set forth in Section 4.1.2.

1.101“Post-Approval Study” means, with respect to an indication, any Clinical
Study that constitutes a post-marketing requirement of a Regulatory Authority
to, or a commitment to a Regulatory Authority that is required to, maintain any
Regulatory Approval given by such Regulatory Authority for the Product for such
indication.

1.102“Pricing Approvals” means pricing and reimbursement approvals from a
Regulatory Authority that are necessary or desirable in order to sell the
Product in a country or jurisdiction in the Territory.

1.103“Primary Efficacy Endpoint” has the meaning set forth in Schedule 7.

1.104“Primary Safety Endpoint” has the meaning set forth in Schedule 7.

1.105“Product” means the paclitaxel-coated balloon dilatation catheter in
Development as of the Effective Date by Surmodics and its Affiliates as
described in IDE G150121 and any improvements, derivatives, and iterations
thereof, [**].

1.106“Product Concerns” has the meaning set forth in Section 5.7.

1.107“Product Labeling” means, with respect to a country or other jurisdiction
in the Territory, (i) the Regulatory Authority‑approved labeling and
instructions for use for the Product for such country or other jurisdiction, and
(ii) all labels and other written, printed, or graphic matter upon a container,
wrapper, or any package insert utilized with or for the Product in such country
or other jurisdiction.

1.108“Product Regulatory Filings” has the meaning set forth in Section 2.2.6.

1.109“Product Trademarks” means any Trademark(s) to be used by Abbott or its
Affiliates or its or their respective (sub)distributors, or subcontractors only
for the Commercialization of the Product in the Territory, including the
Existing SurVeil Trademark and the Existing Serene Trademark, and any
registrations thereof or any pending applications relating thereto in the
Territory (excluding, in any event, any trademarks, service marks, names or
logos that include any corporate name or logo of either Party or its respective
Affiliates).

1.110“Proposed In-License Agreement” has the meaning set forth in Section 8.7.2.

1.111“Prosecute” means, with respect to a Patent, to prepare, file, prosecute,
and maintain the Patent; with respect to a Trademark, to register, prosecute and
maintain the Trademark; and “Prosecution” and “Prosecuting” shall have
corresponding meanings.

10

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

1.112“QSR” means: (i) the requirements applicable to manufacturers of finished
medical devices (including current Good Manufacturing Practices) pertaining to
the methods used in, and the facilities and controls used for, the design,
manufacture, packaging, labeling, storage, installation, and servicing of all
finished devices intended for human use, as specified in the U.S. Code of
Federal Regulations and FDA’s guidance documents, and all successor applicable
regulations and guidance documents thereto, (ii) applicable standards under or
arising out of the Medical Devices Directive, and (iii) requirements for quality
systems contained in applicable international standards for medical devices,
including those of the International Organization for Standardization (ISO).

1.113“Quality Agreement” has the meaning set forth in Section 4.1.9.

1.114“Regulatory Approval” means, with respect to a country or other
jurisdiction in the Territory, any and all approvals or premarket notifications
(including Device Approval Applications), licenses, registrations, certificates,
or authorizations of any Regulatory Authority or Notified Body necessary to
commercially distribute, sell, or market the Product in such country or other
jurisdiction, including, where applicable, pre- and post-approval marketing
authorizations, but excluding Pricing Approvals and any approvals of any
promotional materials.

1.115“Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial, or local governmental or regulatory
authority, agency, department, bureau, commission, council, or other entities
(e.g., FDA) regulating or otherwise exercising authority with respect to
activities contemplated in this Agreement, including the Exploitation of the
Product in the Territory.

1.116“Regulatory Documentation” means all (i) applications (including all IDEs
and Device Approval Applications, and amendments or supplements thereto, and
other regulatory filings and documents), registrations, licenses,
authorizations, notifications, certificates, and approvals (including Regulatory
Approvals); (ii) correspondence and reports submitted to or received from
Regulatory Authorities and Notified Bodies, (iii) minutes and contact reports
relating to any communications with any Regulatory Authority or Notified Body,
(iv) device history files, (v) advertising and promotion documents, (vi) MDR
files and associated complaint files; and (vii) Clinical Data and data contained
or relied upon in any of the foregoing, in each case ((i) through (vii))
relating to the Product.

1.117“Secondary Party” means, where a Party is identified as having the first
right to take or control an action, the other Party.  

1.118“Senior Officer” means, with respect to Surmodics, its President, and with
respect to Abbott, its President of Abbott Vascular.

1.119“SG&A Adjustment” has the meaning set forth in Schedule 7.

1.120“Specifications” has the meaning set forth in Section 4.1.7(i).

1.121“Supplied Materials” has the meaning set forth in Section 4.3.2(i).

1.122“Supply Disruption” has the meaning set forth in Schedule 1.122.

11

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

1.123“Surmodics Know-How” means [**].

1.124“Surmodics Other Patents” means, other than any Joint Patents, [**].

1.125“Surmodics Product Patents” means [**].

1.126“Suspension Period” has the meaning set forth in Section 13.3.1(i).

1.127“Suspension Period Commencement Date” has the meaning set forth in Section
13.3.1(i).

1.128“Target Order Lot” has the meaning set forth in Schedule 4.1.2.

1.129“Technology Transfer” means [**].

1.130“Technology Transfer Event” has the meaning set forth in Section 4.3.2(i).

1.131“Term” has the meaning set forth in Section 13.1.

1.132“Territory” means the entire world.

1.133“Third Party” means any Person other than the Parties, their successors,
and their respective Affiliates.

1.134“Third Party Claim” has the meaning set forth in Section 12.1.

1.135“Third Party Infringement Claim” means any claim, suit or proceeding by a
Third Party alleging infringement by the Exploitation of the Product by the
Parties, their Affiliates or their respective (sub)licensees, (sub)distributors,
subcontractors, or customers of any intellectual property right owned by a Third
Party, including any defense or counterclaim in connection with an Action
initiated pursuant to Section 9.3.

1.136“Third Party Infringement Claim Losses” has the meaning set forth in
Section 9.9.

1.137“Third Party Patent Infringement Claim” means any claim, suit or proceeding
by a Third Party alleging infringement by the Exploitation of the Product by the
Parties, their Affiliates or their respective (sub)licensees, (sub)distributors,
subcontractors or customers of a Patent.

1.138“Third Party Right” means an intellectual property right of a Third Party
(including a Patent or trade secret) that is infringed or misappropriated, or is
reasonably expected to be infringed or misappropriated, by the Exploitation of
the Product by Abbott or any of its Affiliates or any of its or their
(sub)licensees, (sub)distributors, subcontractors, or customers.

1.139“Third Party Trademark Infringement Claim” means any claim, suit or
proceeding by a Third Party alleging that the use of a Product Trademark in
connection with the

12

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

Product infringes, dilutes, misappropriates or violates any Trademark or other
similar right (excluding Patents) of such Third Party.

1.140“Trademark Infringement” means any alleged or threatened infringement,
dilution, misappropriation or other violation of, or unfair trade practices or
any other like offense by a Third Party relating to the Product Trademarks,
except the Existing Serene Trademark.

1.141“Trademarks” means any word, name, symbol, color, shape, designation or any
combination thereof, including any trademark, service mark, trade name, brand
name, sub-brand name, trade dress, product configuration rights, program name,
delivery form name, certification mark, collective mark, logo, tagline, slogan,
design or business symbol, that functions as an identifier of source, origin or
quality, whether or not registered, and all statutory and common law rights
therein and all registrations and applications therefor, together with all
goodwill associated with, or symbolized by, any of the foregoing.

1.142“TRANSCEND Clinical Study” means that certain Clinical Study of the Product
allowed under IDE G150121 under protocol SUR17-001, as such Clinical Study may
be modified from time to time.

1.143“Transfer Price” has the meaning set forth in Schedule 7.

1.144“United States” or “U.S.” means the United States of America and its
territories and possessions (including the District of Columbia and Puerto
Rico).

1.145“U.S. Launch Quantity” has the meaning set forth in Section 4.1.3.

1.146“VAT” has the meaning set forth in Section 7.7.2.

1.147“Working Group” has the meaning set forth in Section 6.2.6.

Article 2
DEVELOPMENT AND REGULATORY ACTIVITIES

2.1Development.

2.1.1Surmodics Development Activities.

(i)As between the Parties, excluding only the Clinical Development that Abbott
has the right to conduct pursuant to Section 2.1.2, Surmodics shall be solely
responsible for undertaking, and shall use Commercially Reasonable Efforts to
complete, all Development in respect of the Product, including (a) the TRANSCEND
Clinical Study and corresponding Post-Approval Studies and (b) all other
Development, including using Commercially Reasonable Efforts to undertake and
complete sufficient Development, to support obtaining and maintaining Regulatory
Approvals for the United States and the European Union for use of the Product in
the Initial Indication and, in the event that Regulatory Approvals for the
United States or the European Union, as applicable, for use of the Product in
the [**] can be reasonably obtained through required Post-Approval Studies for
the Product in the Initial

13

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

Indication, in the [**], provided that Surmodics’ obligation with respect to the
[**] is conditioned on Abbott’s prior agreement in writing to be responsible for
any incremental cost related to including Clinical Studies for the [**] in such
Post-Approval Studies, and provided further that all Development of the Product
by Surmodics shall be conducted under the direction and supervision of the
JDC.  

(ii)Schedule 2.1.1(ii) sets forth the list of Surmodics’ current
(sub)contractors.  Such (sub)contractors are deemed “Approved
Subcontractors.”  Prior to the use of any (sub)contractor other than an Approved
Subcontractor, or the expansion of the use of any Approved Subcontractors to new
activities hereunder, Surmodics shall propose such (sub)contractor or expansion
to the JDC and Surmodics shall take into good faith consideration any comments
that Abbott may have regarding such proposal and shall ensure that any
corresponding required regulatory filings are made.

(iii)Other than as expressly set out in this Agreement, Surmodics shall be
solely responsible for its own costs and expenses in carrying out its Party
Development Activities.

(iv)Abbott shall, giving due regard to Abbott’s anticipated expenses and the
expected benefits to the Parties, reasonably cooperate with any reasonable
requests for assistance from Surmodics with respect to any Development conducted
by or on behalf of Surmodics hereunder.

2.1.2Abbott Development Activities.

(i)Subject to the terms and conditions of this Agreement, Abbott shall have the
sole right to conduct (a) all Clinical Development as required to obtain or
maintain Regulatory Approvals for the Product outside of the United States and
the European Union, (b) all Post-Approval Studies related to the Product, other
than those certain Post-Approval Studies for which Surmodics is responsible
pursuant to Section 2.1.1(i), and (c) all Clinical Development as required to
obtain or maintain Regulatory Approvals in the Territory for use of the Product
in all indications other than the Initial Indication.  For any Clinical Studies
conducted by Abbott under this Agreement, Surmodics shall serve as the “sponsor”
of the applicable Clinical Study unless otherwise agreed by Abbott in writing.

(ii)Other than as expressly set out in this Agreement, Abbott shall be solely
responsible for its own costs and expenses in carrying out its Party Development
Activities.

(iii)Surmodics shall, giving due regard to Surmodics’ anticipated expenses and
the expected benefits to the Parties, reasonably cooperate with any reasonable
requests for assistance from Abbott with respect to any Development conducted by
or on behalf of Abbott hereunder.

2.2Regulatory Activities.

2.2.1All IDEs and Regulatory Approvals shall be held in the name of Surmodics,
except in cases in which (i) Surmodics is not permitted by Applicable Law to
hold an

14

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

IDE or a Regulatory Approval in a given country, (ii) Surmodics does not meet
the requirements of Applicable Law in a given country to hold an IDE or a
Regulatory Approval, or (iii) Abbott has the right to obtain and maintain a
Regulatory Approval pursuant to Section 2.2.4, in which case ((i), (ii), or
(iii)) Abbott may elect for Abbott or its Affiliate or a Third Party mutually
agreed by the Parties in writing (with each Party’s agreement not to be
unreasonably withheld, conditioned, or delayed) to own or hold such IDEs or
Regulatory Approvals, as applicable.

2.2.2Regardless of whether or not Surmodics holds an IDE or Regulatory Approval
in a given country or jurisdiction, Surmodics shall be responsible for preparing
and submitting all IDEs and Device Approval Applications, supplements thereto,
and any other submissions necessary to obtain and maintain any IDE or Regulatory
Approval, including preparing any supplements or other filings to support new
indications and for conducting all communications with Regulatory Authorities
with regard to the Product, including responses to additional information
letters or deficiency letters, except (i) those communications relating to
Pricing Approvals or relating to the approval of promotional materials for use
with the Product and (ii) communications relating to Commercialization or
Manufacturing activities of Abbott or its Affiliates or their respective
(sub)licensees or (sub)distributors.  Without limiting Surmodics’ obligations
under this Section 2.2.2, if Abbott has the right to obtain and maintain a
Regulatory Approval pursuant to Section 2.2.4, Abbott shall have the right, but
not the obligation, to prepare and submit all IDEs and Device Approval
Applications, supplements thereto, and any other submissions necessary to obtain
and maintain such Regulatory Approval, including preparing any supplements or
other filings to support new indications and for conducting all communications
with Regulatory Authorities with regard to the Product with respect to such
Regulatory Approval, including responses to additional information letters or
deficiency letters.

2.2.3The Parties will confer and cooperate with one another through the JDC with
respect to all dealings with Regulatory Authorities and with all aspects of
Regulatory Approval for the Product.

2.2.4Surmodics shall obtain and maintain Regulatory Approvals for the Product in
the United States and the European Union and shall, upon Abbott's request in
respect of a country in the Territory outside of the United States and the
European Union, and subject to Abbott’s satisfaction of its obligations, if any,
under Section 2.1.2 with respect to such country, use Commercially Reasonable
Efforts to obtain and maintain Regulatory Approvals for the Product in such
country.  Abbott shall support Surmodics, on Surmodics’ request and as may be
reasonably necessary, in obtaining and maintaining Regulatory Approvals for the
Product.  The Parties shall mutually agree on a commercially reasonable
timeframe to obtain any Regulatory Approval for the Product in any country in
the Territory for which Abbott has requested Surmodics obtain and maintain
Regulatory Approvals pursuant to this Section 2.2.4.   If Surmodics fails to
obtain any such Regulatory Approval for the Product within the mutually agreed
timeframe, is not reasonably expected to be able to obtain any such Regulatory
Approval for the Product within the mutually agreed timeframe, or fails to
maintain any such Regulatory Approval for the Product, Abbott shall have the
right, but not the obligation, to obtain and maintain such Regulatory Approvals
for the Product in the applicable country, and Surmodics shall provide such
support and assistance as Abbott may reasonably request (including by

15

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

providing information or granting rights of reference to Abbott or its
Affiliates) in connection with obtaining and maintaining such Regulatory
Approvals.  

2.2.5If a Party is the sponsor of a Clinical Study conducted as part of its
Party Development Activities, such Party (or its designee) shall have the right
and responsibility to fulfil the obligations of a sponsor as specified in 21
C.F.R. Part 812, Subpart C, and the equivalent obligations in other countries or
regulatory jurisdictions, including any reports, filings, or communications with
Regulatory Authorities that may be required to fulfil such obligations, and the
other Party shall support the sponsoring Party, as may be reasonably necessary,
in respect of such obligations.

2.2.6Surmodics shall provide Abbott with an opportunity to review and comment on
all Regulatory Authority meeting requests and on all submissions, filings, and
proposed communications to Regulatory Authorities, in each case relating to the
Product in the Territory (collectively, “Product Regulatory
Filings”).  Surmodics shall provide access to interim drafts of such Product
Regulatory Filings to Abbott via the access methods (such as secure databases)
established by the JDC, and Abbott shall provide its comments on such Product
Regulatory Filings or on proposed material actions within [**], or such other
longer period of time mutually agreed to by the Parties.  In the event that a
Regulatory Authority establishes a response deadline for any such Product
Regulatory Filing or material action shorter than such period, the Parties shall
work cooperatively to ensure the other Party has a reasonable opportunity for
review and comment within such deadlines.  Surmodics shall reasonably consider
Abbott’s comments, requests and suggestions.  

2.2.7Subject to Section 2.2.8, Surmodics shall provide Abbott with (i) access to
or copies of all written or electronic correspondence (other than Product
Regulatory Filings) relating to the Development or Commercialization of the
Product received after the Effective Date by Surmodics or its designee from, or
forwarded by Surmodics or its designee to, the Regulatory Authorities in the
Territory, and (ii) copies of all meeting minutes and summaries of all meetings,
conferences, teleconferences, and discussions held by Surmodics or its designee
after the Effective Date with the Regulatory Authorities in the Territory,
including copies of all contact reports produced by Surmodics or its designee,
in each case ((i) and (ii)) within [**] of its receipt, forwarding or production
of the foregoing, as applicable.  

2.2.8Each Party shall provide the other Party with prior written notice, to the
extent such Party has advance knowledge, of any scheduled meeting, conference,
or discussion (including any advisory committee meeting) with a Regulatory
Authority in the Territory relating to the Product, within [**] after such Party
or its designee first receives notice of the scheduling of such meeting,
conference, or discussion (or within such shorter period as may be necessary in
order to give the other Party a reasonable opportunity to attend as an observer
(but not participate in) such meeting, conference, or discussion).  The other
Party shall have the right to have two (2) of its representatives attend as an
observer (but not participate in) all such meetings, conferences, and
discussions.

2.3Regulatory Data.  From time to time within a reasonable time following a
request from the other Party, each Party shall promptly provide to such other
Party copies of or access to all non-clinical data and Clinical Data generated
hereunder, and in the case of

16

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

Surmodics, any other Information, results, and analyses that is Surmodics
Know-How, with respect to the Product and that such Party requires to perform
its obligations hereunder.  Without limiting the foregoing, Surmodics shall,
within [**] after the Effective Date, provide to Abbott, in such form and format
as Abbott may reasonably request, copies of all Regulatory Documentation
existing as of the Effective Date that relates to the Product.

Article 3
DISTRIBUTION RIGHTS AND OTHER COMMERCIALIZATION MATTERS

3.1Appointment of Abbott as Exclusive Distributor.  Subject to the terms and
conditions of this Agreement, Surmodics hereby appoints Abbott as Surmodics’
exclusive distributor of the Product in the Territory during the Term, and
Abbott hereby accepts such appointment.  Subject to the terms and conditions of
this Agreement, Abbott (itself or through its Affiliates or Distributors) shall
have the sole right to Commercialize the Product in the Territory, and Surmodics
shall have no right to Commercialize, directly or indirectly, the Product
anywhere in the Territory.

3.2(Sub)distributorships.  Abbott shall have the right, in its sole discretion,
to appoint its Affiliates, and Abbott and its Affiliates shall have the right,
in their sole discretion, to appoint any other Distributors, in the Territory or
in any country or other jurisdiction of the Territory, to distribute, market,
and sell the Product.  

3.3Commercialization Diligence.  

3.3.1United States.  Abbott shall [**].

3.3.2European Union.  Abbott shall [**].

3.3.3Commercial Launch Plans.  At least [**] prior to the anticipated date of
Regulatory Approval of the Product in each of the United States and the European
Union, the Parties shall meet to review and discuss Abbott’s commercial launch
plan for such region.  

3.3.4Annual Marketing Plans.  For any calendar year in which Abbott plans to
Commercialize the Product, Abbott shall draft and provide to Surmodics an annual
marketing plan for the promotion, marketing, and sale of the Product for such
calendar year through its customary planning process, and the Parties shall meet
to review and discuss such annual marketing plan.

3.4Booking of Sales; Distribution.  Subject to the terms and conditions of this
Agreement, Abbott shall have the sole right to invoice and book sales, establish
all terms of sale (including pricing and discounts) and warehousing, distribute
the Product in the Territory, and perform or cause to be performed all related
services.  Without limiting the foregoing, Abbott shall handle all returns,
recalls, corrections, removals, order processing, invoicing, collection,
distribution, and inventory management with respect to the Product in the
Territory.

3.5Pricing Approvals and Approvals of Promotional Materials.  As between the
Parties, in the United States and the Core European Countries, Abbott shall use
Commercially Reasonable Efforts to make submissions for Pricing Approvals and
for any

17

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

approvals sought from a Regulatory Authority with regard to promotional
materials in respect of the Product as reasonably necessary to Commercialize the
Product.  Surmodics shall, and shall cause its Affiliates to, cooperate with and
provide support to Abbott and its Affiliates as reasonably requested by Abbott
in respect of the preparation and submission of any Regulatory Documentation
that is reasonably required in connection with such submissions for Pricing
Approvals, including by drafting such dossiers as Abbott may request.  

3.6Product Trademarks.  

3.6.1Preparation of Marketing Materials and Determination of Product
Trademarks.  Subject to the terms and conditions of the remainder of this
Section 3.6, as between the Parties, Abbott shall be solely responsible for
preparing all advertising, promotional sales, social media and other related
literature and materials (“Marketing Materials”) to promote or market the
Product.  Abbott shall ensure that all Marketing Materials comply with all
Applicable Law in the applicable countries in the Territory.  Abbott shall have
the sole right to determine the Product Trademarks and Other Abbott Trademarks
to be used with respect to the Exploitation of the Product on a worldwide basis;
provided, however, that

(i)Abbott shall use the Existing SurVeil Trademark and the Existing Serene
Trademark on all Product Labeling in the United States and the European Union,
with such usage of the Existing SurVeil Trademark occurring in the tradename of
the Product,

(ii)for any country outside the United States and the European Union, (1) if the
Existing SurVeil Trademark or the Existing Serene Trademark is registered by
Surmodics in such country, Abbott shall use the Existing SurVeil Trademark or
the Existing Serene Trademark, as applicable, on all Product Labeling in such
country, with any such usage of the Existing SurVeil Trademark occurring in the
tradename of the Product, or (2) if the Existing SurVeil Trademark or the
Existing Serene Trademark is not registered by Surmodics in such country, Abbott
shall decide in its reasonable discretion (with such decision for China or Japan
subject to Surmodics’ consent (not to be unreasonably withheld, conditioned, or
delayed)) whether to use the Existing SurVeil Trademark or the Existing Serene
Trademark, as applicable, on Product Labeling in such country, with any such
usage on the Product Labeling of the Existing SurVeil Trademark occurring in the
tradename of the Product,

(iii)Abbott shall identify Surmodics as the manufacturer on all Product Labeling
(to the extent Surmodics is the manufacturer thereof),

(iv)Abbott may use the Existing SurVeil Trademark and the Existing Serene
Trademark on Marketing Materials for the Product and may identify Surmodics as
the manufacturer thereon (to the extent Surmodics is the manufacturer thereof),
and

(v)Abbott may use Abbott trade dress and logos and Other Abbott Trademarks on
the Marketing Materials for the Product as deemed appropriate in Abbott’s sole
discretion.  

3.6.2Replacement Trademark.  Notwithstanding anything to the contrary in Section
3.6.1, in the event that the Existing SurVeil Trademark is not reasonably likely
to be registered in the United States and each country in the European Union on
or before

18

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

the first receipt of Regulatory Approval in the United States or the European
Union, Abbott may select a replacement Trademark, provided that such replacement
Trademark is reasonably acceptable to Surmodics. Such replacement Trademark
shall be owned by Surmodics, and, from and after acceptance by Surmodics, shall
be deemed to be the Existing SurVeil Trademark for all purposes under this
Agreement.    

3.6.3Surmodics Covenants.  Surmodics shall not, and shall not permit its
Affiliates to, (i) use any Product Trademark or Other Abbott Trademark, other
than the Existing Serene Trademark, for the purpose of commercializing any
product (other than the Product sold to Abbott or its Affiliates), (ii) use in
their respective businesses, any Trademark that is confusingly similar to,
misleading or deceptive with respect to or that dilutes any (or any part) of the
Product Trademarks or Other Abbott Trademarks, other than the Existing Serene
Trademark, (iii) commit any act which endangers, destroys, or similarly affects,
in any material respect, the value of the goodwill pertaining to the Product
Trademarks or Other Abbott Trademarks, other than the Existing Serene Trademark,
or (iv) attack, dispute, or contest the validity of or ownership of any Product
Trademark or Other Abbott Trademark, other than the Existing Serene Trademark,
anywhere in the Territory.  

3.6.4Abbott Covenants.  Abbott shall not, and shall not permit its Affiliates
to, (i) use the Existing SurVeil Trademark or the Existing Serene Trademark for
the purpose of commercializing any product (other than the Product sold to
Abbott or its Affiliates or pursuant to a separate agreement with Surmodics or
one of its Affiliates), (ii) use in their respective businesses, any Trademark
that is confusingly similar to, misleading or deceptive with respect to or that
dilutes any (or any part) of the Existing SurVeil Trademark or the Existing
Serene Trademark, (iii) commit any act which endangers, destroys, or similarly
affects, in any material respect, the value of the goodwill pertaining to the
Existing SurVeil Trademark or the Existing Serene Trademark, or (iv) attack,
dispute, or contest the validity of or ownership of the Existing SurVeil
Trademark or the Existing Serene Trademark, anywhere in the Territory.  

Article 4
MANUFACTURING AND SUPPLY

4.1Supply.

4.1.1Obligation to Supply.  During the Term and subject to the terms and
conditions of this Agreement, Surmodics shall Manufacture and supply the Product
to Abbott or its Affiliates at the Transfer Price in effect at the time the
applicable PO is placed as set forth herein.  

4.1.2POs and Delivery. Abbott may, from time to time, order a quantity of the
Product from Surmodics by submitting a purchase order (“PO”) to Surmodics,
subject to the requirements set forth in Schedule 4.1.2.  For any PO accepted by
Surmodics pursuant to Section 4.1.4, Surmodics shall deliver the Product to
Abbott on the delivery date(s) specified in such PO.  Surmodics shall have the
right to vary the quantity of Product shipped pursuant to a PO to the extent
reasonably necessary to avoid dividing production lots, provided, however, that
any such variance shall not exceed [**] of the quantities specified in the
PO.  The Product shall be delivered [**] (Incoterms 2010) origin, provided that
Surmodics shall, in

19

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

accordance with Abbott’s instructions and as agent for Abbott, (a) at Abbott’s
expense, use Commercially Reasonable Efforts to obtain any export license or
other official authorization necessary to export the Products, and (b) act as
the exporter of record or principal party in interest for customs and export
reporting and compliance purposes, but with Abbott to reimburse Surmodics for
the amount of any customs duties or other similar payments that may be made by
Surmodics pursuant to Applicable Law in connection with the export of the
Product. Surmodics shall also cooperate and provide assistance to Abbott or
Abbott’s designee for purposes of obtaining any license or approval required for
the import of Product into a country in the Territory, including upon Abbott’s
request and at Abbott’s expense obtaining any necessary certificates of free
sale for medical devices from the applicable Regulatory Authority. Surmodics
shall, with all shipments of the Product, provide to Abbott or its designee an
invoice with respect thereto along with a certificate of conformance (the form
of which shall be mutually agreed upon by the Parties) verifying compliance with
the Specifications and the QSRs.  Subject to Section 4.1.10, Abbott shall pay
all undisputed amounts on each invoice within [**] of receipt thereof.  In the
event of a conflict between the terms and conditions of any PO and this
Agreement, the terms and conditions of this Agreement shall prevail.  

4.1.3Forecasts.  Within [**], Abbott shall provide Surmodics with a good faith
estimate of [**] order volume to support the commercial launch of the Product in
the European Union, and thereafter shall update such good faith estimate from
time to time until Abbott provides the first Forecast.  Within [**], Abbott
shall provide Surmodics with a good faith estimate of [**] order volume to
support the commercial launch of the Product in the United States, and
thereafter shall update such good faith estimate from time to time until Abbott
provides the first Forecast that contains any of the U.S. Launch Quantity
(defined below).  Commencing [**] in advance of the first day of the calendar
month in which the commercial launch of the Product in any country in the
Territory is expected to occur (such date that is [**] in advance, the
“Commercial Forecast Commencement Date”), and prior to the first day of each
calendar month thereafter during the Term, Abbott shall provide Surmodics a
rolling [**] forecast of anticipated purchases of the Product (the
“Forecast”).  [**].  The initial Forecast shall be accompanied by a PO for the
first [**] thereof.  Each subsequent Forecast shall be accompanied by a PO for
the [**] of each such Forecast.  Any specification of the mix of SKUs that may
be reflected in the [**] of any Forecast shall be non-binding and shall not
restrict the mix of SKUs in any month of any subsequent Forecast.  Once a PO is
placed, there shall be no further changes in the mix of SKUs for such PO without
the prior express written consent of Surmodics. [**] Abbott shall reasonably
identify in its Forecast the specific quantities in the specific months in such
Forecast that are intended for the commercial launch of the Product in the
European Union or the United States, as applicable (such identified commercial
launch quantities, the “EU Launch Quantity” or the “U.S. Launch Quantity”, as
applicable).  

4.1.4Order Acceptance.  Subject to the terms and conditions of this Agreement,
Surmodics shall be required to accept within [**] any PO consistent with the
terms and conditions of this Agreement placed by Abbott so long as, if an
applicable Forecast exists, the quantity of Product ordered on such PO for
delivery in any month, together with the quantity of all other Product ordered
by Abbott for delivery in such month, does not exceed [**] of the quantity of
the Product indicated in any binding portion of any Forecast in respect of such
month.  Abbott may place a PO for additional quantities of Product above such
[**] threshold, provided that Abbott shall identify such additional quantities
as “Good Faith Efforts Orders”

20

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

(such identified additional quantities, the “Good Faith Efforts Orders”) and
Surmodics shall use good faith efforts to fill such Good Faith Efforts
Orders.  If Surmodics fails to provide acceptance of a PO to Abbott within such
[**] period, Surmodics will be deemed to have accepted such PO.

4.1.5Shortages.  In the event of any shortage experienced by Surmodics or its
Affiliates with respect to any inputs or capacity that may reasonably be
expected to affect Surmodics’ ability to satisfy its Manufacturing and supply
obligations hereunder, Surmodics shall allocate its available inputs and
capacity to the Manufacture of the Product to ensure that Abbott actually
receives at least as high of a percentage of the Product ordered by Abbott
pursuant to Section 4.1.2 and accepted by Surmodics in accordance with Section
4.1.4 as [**]. Surmodics shall notify Abbott as soon as it becomes aware of
circumstances that could reasonably be expected to result in any such shortage.
The obligations of this Section 4.1.5 shall not apply after Surmodics’ receipt
of any notice of termination for convenience from Abbott pursuant to Section
13.3.2.

4.1.6Approved Supplier.  The Parties acknowledge that Surmodics is already, as
of the Effective Date, an Abbott approved supplier.  Surmodics shall use
reasonable efforts to maintain its status as an Abbott approved supplier and to
maintain the approved status of Surmodics’ applicable manufacturing
facility(ies), provided that Abbott’s requirements for Surmodics to maintain its
approved supplier status are generally consistent with Abbott’s corresponding
requirements for suppliers of other products to Abbott.  Surmodics acknowledges
that execution of a mutually agreed upon Quality Agreement in respect of this
Agreement is a requirement to maintain its status as an Abbott approved
supplier.

4.1.7Changes to Specifications and Manufacturing.

(i)Changes to Specifications.  The initial specifications for the Product are
set forth on Schedule 4.1.7(i) hereto (the “Specifications”).  Specifications
may only be amended by written agreement of the Parties on a timetable mutually
agreed by the Parties; provided, however, that Surmodics shall not withhold its
consent to making any change required or requested by a Regulatory Authority or
reasonably required by Applicable Law.

(ii)Changes to Manufacturing.  Surmodics shall notify Abbott in writing at least
[**] prior to (A) making any proposed change or relocation of the manufacturing
site for the Product or (B) engaging or substituting any Third Party to perform
any of Surmodics’ obligations hereunder.  Relocation of the manufacturing site
or engagement or substitution of a Third Party to perform any of Surmodics’
obligations hereunder shall require the prior written consent of Abbott.  Upon
receipt by Abbott of any such request for consent, Abbott shall respond in
writing within [**] following its receipt of notice from Surmodics.  Any new
facility or Third Party to be utilized by Surmodics shall be subject to a new
and separate audit by Abbott quality assurance personnel in accordance with
Section 4.1.8, and Surmodics shall use Commercially Reasonable Efforts to have
the new manufacturing site or Third Party become acceptable to Abbott quality
policies within [**] of relocating Product Manufacture or engaging such Third
Party.  Except as otherwise provided herein, no relocation or engagement or
substitution of a Third Party to perform any of Surmodics’ obligations hereunder
shall relieve

21

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

Surmodics of its obligations to timely deliver the Product in accordance with
the Specifications hereunder.

4.1.8Quality Assurance Inspections. Surmodics shall, from time to time during
the Term and upon reasonable advance written notice from Abbott, no more than
[**] (plus such additional inspections as are reasonably advisable, in Abbott’s
reasonable discretion, due to a Complaint of a serious nature whereby
information received by Abbott reasonably suggests that the Product may not meet
its specifications for safety or quality), allow representatives of Abbott to
tour and inspect during regular business hours the non-confidential and
non-proprietary portions of all facilities utilized by Surmodics in Development,
Manufacturing, testing, quality control, packaging and shipping of the Product
sold to Abbott under this Agreement for the purposes of verifying Surmodics’
compliance with all Applicable Laws; provided that such representatives enter
into Surmodics’ standard nondisclosure agreement prior to entering such
facilities.  Abbott shall provide reasonable notice of such inspection or audit
and shall not unreasonably interfere with Surmodics’ operations under the
circumstances.  During such visits, Surmodics shall provide reasonable access to
its manufacturing quality control documentation and shall reasonably cooperate
with such representatives.  Abbott shall cause all such representatives to
comply with Surmodics’ policies regarding visitors to such facilities, and
Abbott shall be responsible for any noncompliance therewith.  Surmodics shall
use reasonable efforts to cure any deficiencies in Surmodics’ compliance with
Applicable Law identified by Abbott as a result of such inspections and
audits.  

4.1.9Quality Agreement. The Parties shall each use reasonable efforts to
complete and mutually agree upon a quality agreement that describes the
relationship of the Parties hereunder and the responsibilities of each Party
regarding quality systems practices and activities concerning the Product (the
“Quality Agreement”), within [**] of the execution of this Agreement by both
Parties.  The Quality Agreement will be reviewed, revised and approved by senior
quality assurance representatives from both Parties on a periodic basis, as
required.  Without limiting the foregoing, the Quality Agreement shall be
amended (or a separate agreement entered into) in connection with each Option
Exercise Agreement.  In the event of a conflict between the terms and conditions
of this Agreement and the Quality Agreement, the terms and conditions of this
Agreement shall control.

4.1.10Non-Conforming Product.

(i)In General. Within [**] of Surmodics’ delivery of a quantity of the Product,
Abbott may inspect and reject any such quantities of the Product supplied
hereunder which do not conform to the applicable Specifications or Surmodics’
warranty for the Product set forth in Section 11.2.13 at the time of delivery (a
“Non-Conforming Product”); provided that such Non-Conforming Product has not
become non-conforming due to any action or omission by Abbott.

(ii)Return and Replacement. Abbott shall return any Non-Conforming Product
quantities to Surmodics at Surmodics’ expense, and Surmodics shall, at Abbott’s
option, promptly either (A) reimburse Abbott for the Transfer Price paid by
Abbott with respect to such Non-Conforming Product or (B) supply Abbott with a
conforming quantity of the Product at Surmodics’ expense. In the event of a
dispute with respect to whether the

22

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

Product is in fact non-conforming, and should the Parties fail to otherwise
resolve the dispute, the Parties shall submit the Product to a mutually
acceptable independent Third Party for evaluation. The determination of the
Product’s conformance or non-conformance to the Specifications by such
independent Third Party shall be binding upon the Parties. Should the
independent Third Party determine that the Product is conforming, Abbott shall
pay all independent Third Party and shipping costs incurred by Surmodics, and
should such independent Third Party confirm that the Product is Non-Conforming
Product, Surmodics shall pay all independent Third Party costs. Any such Third
Parties shall be required to enter into a confidentiality agreement with
Surmodics and Abbott with terms no less restrictive than those provided herein
for Confidential Information.

4.2Supply Assurance.  As soon as reasonably practical after Regulatory Approval
of the Product, Surmodics shall secure and maintain a secondary source of supply
of the Product with sufficient capacity within a reasonable timeframe to meet
Abbott’s reasonably projected commercial demand for the Product, at Surmodics’
sole expense, which may be at another Surmodics facility.

4.3Right to Manufacture; Manufacturing Technology Transfer.  

4.3.1Right to Manufacture.  Notwithstanding anything to the contrary in this
Agreement, from and after the occurrence of any [**] (each, a “Manufacturing
Transfer Event”), Abbott shall have the right to Manufacture (or have
Manufactured by its designee (which designee may only be an Affiliate or, solely
with respect to the services listed on Schedule 2.1.1(ii), a Third Party service
provider)) the Product to be used for Development or Commercialization pursuant
to this Agreement (and may use and sell any saleable validation or qualification
lots or batches Manufactured as part of any Technology Transfer); provided that
Abbott shall not directly or indirectly Manufacture (or have Manufactured)
unless and until the occurrence of a Manufacturing Transfer Event.  

4.3.2Manufacturing Technology Transfer.  

(i)Notwithstanding anything to the contrary in this Agreement, from and after
the earlier of [**] the occurrence of a Manufacturing Transfer Event (each, a
“Technology Transfer Event”), Abbott shall be entitled to request and receive
from Surmodics a Technology Transfer, Surmodics shall use Commercially
Reasonable Efforts to effect, and to work with Abbott and its Affiliates to
effect, such Technology Transfer, and Surmodics shall use Commercially
Reasonable Efforts [**] under Applicable Law and in accordance with the timeline
set forth in the implementation plan agreed by the Parties pursuant to Section
4.3.2(iv).  Surmodics shall also provide any inputs or components that are
needed to conduct the Technology Transfer.  In furtherance thereof, within [**]
following Abbott’s request for a Technology Transfer, the Parties shall enter
into a commercially reasonable supply agreement for the supply [**], and such
raw materials, coating reagents, and components as are reasonably requested by
Abbott and are reasonably necessary in order for Abbott to Manufacture the
Product (the “Supplied Materials”), [**].  As part of the Technology Transfer,
Surmodics shall transfer to Abbott or its Affiliate the applicable Surmodics
Know-How regarding [**], and the assembly of the raw materials, components and
coatings comprising the Product into the Product, all as described in the
Technology Transfer and any other Surmodics Know-How that is

23

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

reasonably necessary to Manufacture the Product (except for any Surmodics
Know-How for the manufacture of Supplied Materials, to the extent such Supplied
Materials are actually supplied by Surmodics to Abbott pursuant to a supply
agreement entered into pursuant to this Section 4.3.2(i)) (the “Manufacturing
Process”), and shall provide such support as reasonably necessary to Abbott or
its Affiliate, as applicable, to use and practice the Manufacturing Process for
the Product, including by [**]. Abbott shall have the right to continue to order
Product from Surmodics hereunder after any such Technology Transfer.  

(ii)Without limiting the foregoing, following any transaction described in
Section 4.3.1(ii) or Section 4.3.1(iii), Abbott shall have the right to submit
binding POs including quantities of Product that exceed the quantities that
Surmodics is required to accept pursuant to Section 4.1.4, and Surmodics shall
use Commercially Reasonable Efforts to fulfill such POs, provided that
Surmodics’ failure to fulfill any quantities of Product ordered pursuant to such
POs that exceed the quantities that Surmodics is required to accept pursuant to
Section 4.1.4 shall be disregarded for purposes of determining whether there has
been a Supply Disruption hereunder, and provided further that Surmodics shall
not, in respect of its obligation to use Commercially Reasonable Efforts to
fulfill such POs, be required to use any efforts that Surmodics reasonably
expects would increase its overall average Manufacturing cost per unit of
Product in order to fulfill any quantities of Product ordered pursuant to such
POs that exceed the quantities that Surmodics is required to accept pursuant to
Section 4.1.4.  

(iii)Without limiting the foregoing, following a Technology Transfer Event,
Abbott shall have the right to, at any time, by giving written notice to
Surmodics, request that Surmodics procure, and Surmodics shall use Commercially
Reasonable Efforts to procure, at Abbott’s cost and expense (including [**], at
which time, following request by Abbott, Surmodics shall promptly [**].  Upon
expiration or termination of this Agreement, Surmodics shall [**].  

(iv)Within [**] following the Effective Date, Surmodics shall develop and
provide to Abbott a high level plan describing the steps to be carried out in
connection with a Technology Transfer.  The Parties shall then cooperate to
complete, within [**] of the Effective Date, the preparation of a reasonable
implementation plan for a Technology Transfer, with such plan to include
(a) specific timelines and milestones that are consistent with completion of the
Technology Transfer within [**] (exclusive of any [**]) of Abbott’s request, if
any, for a Technology Transfer pursuant to this Section 4.3.2, and (b) a list of
[**], including a description of [**].  The Parties shall memorialize such
implementation plan in a writing that is acknowledged by each Party.

Article 5
COMPLIANCE AND RELATED MATTERS

5.1Compliance.  Each Party shall perform, or cause to be performed, any and all
of the activities to be performed by such Party hereunder in good scientific
manner and in compliance with all Applicable Law.

5.2Records.  Surmodics shall, and shall require that its Affiliates and its or
their applicable subcontractors, maintain records in sufficient detail and in
good scientific

24

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

manner appropriate for patent and regulatory purposes, and in compliance with
Applicable Law (including 21 C.F.R. Part 820), which shall be complete and
accurate and shall properly reflect all work done and results achieved in the
performance of Surmodics’ Development and Manufacturing activities
hereunder.  Without limiting the foregoing, such records shall include batch
records, validation data, and quality control data in respect of the Manufacture
of the Product.  Such records shall be retained by Surmodics for at least [**]
after the expiration or termination of this Agreement, or for such longer period
as may be required by Applicable Law.  Upon request, Surmodics shall provide
copies of such records to Abbott.  Abbott shall also have the right, during
normal business hours and upon reasonable notice, to inspect and copy such
records.  Abbott shall maintain such records and the information disclosed
therein in confidence in accordance with Article 10.

5.3Authorized Representative.  As and to the extent necessary in order to comply
with Applicable Law in connection with Surmodics’ Development and Manufacturing
activities hereunder, Surmodics shall appoint an authorized representative in
the EEA, provided that, unless otherwise agreed in writing by the Parties
through a separate agreement, Surmodics shall not, and shall require that its
Affiliates shall not, appoint Abbott or any of its Affiliates as Surmodics’ or
its Affiliates’ authorized representative in the EEA in connection with any of
Surmodics’ Development or Manufacturing activities hereunder.

5.4Safety Data. Each Party shall provide the other Party with all information
that is Controlled by such Party and that is necessary to allow the other Party
to comply with its safety-related reporting rights and responsibilities in the
Territory, including, as applicable, any device-related problems or adverse
events from pre-clinical or clinical laboratory, animal toxicology and
pharmacology studies, Clinical Studies (including evaluations of unanticipated
adverse device effects, as defined in 21 C.F.R. § 812.150), and commercial
experiences with the Product (including medical device report (“MDR”) reportable
events, as defined in 21 C.F.R. § 803.3), in each case in the form reasonably
requested by such other Party.

5.5Complaints.  If Abbott receives a Complaint regarding the Product, Abbott
shall forward the Complaint information to Surmodics promptly, but in any event
no more than [**] from receipt of such Complaint by Abbott. In the event a
Complaint is reported directly to Surmodics, Surmodics shall forward the
Complaint via email to the Abbott contact at [**] within [**] solely for
Abbott’s internal quality control tracking purposes. Abbott shall cooperate with
Surmodics as reasonably necessary to collect customer information regarding
Complaints regarding the Product in order to satisfy Regulatory Authority
inquiries. Surmodics shall have the right to make the final determination of
whether any Complaint represents an event that must be reported to FDA as an
MDR, and shall have the sole right and responsibility to make any such MDR
report to FDA and to make any equivalent reports to other Regulatory
Authorities.  Without limiting the foregoing, Abbott shall be responsible for
carrying out in its reasonable discretion all customer support and resolution of
Complaints; provided that Surmodics shall provide reasonable assistance in
connection therewith upon Abbott’s reasonable request.

5.6Notification Regarding Regulatory Inquiries and Potential Adverse
Events.  Each Party shall promptly inform the other Party of any formal or
informal inquiry by any Regulatory Authority relating to the Product sold
hereunder.  If either Party becomes aware

25

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

of any problem or adverse condition in the Product purchased hereunder
(including any failure of the Product, change in the statistically demonstrated
reliability of the Product, other material information relevant to the
reliability of the Product or any liability claims related to the Product or any
other event that would reasonably be expected to have a material adverse effect
on the manufacture, marketing or sale of the Product), such Party will (subject
to compliance with Applicable Laws) promptly notify the other Party of such
problem or adverse condition.  Without limitation to the foregoing, Surmodics
shall immediately notify Abbott if, at any time, it discovers that any
quantities of the Product delivered hereunder do not conform to the Product
warranty set forth in Section 11.2.13.

5.7Recalls.  Each Party shall promptly report in writing to the other Party any
failure of the Product, change in the statistically demonstrated reliability of
the Product, concerns regarding safety of the Product, other material
information relevant to the reliability of the Product or any liability claims
related to the Product or any other event that might reasonably be expected to
have a material adverse effect on the Manufacture, marketing or sale of the
Product of which either Party becomes aware (collectively, “Product Concerns”).
The Party that Manufactured the applicable quantity of the Product shall be
responsible for evaluating all Product Concerns, and shall use Commercially
Reasonable Efforts to take such actions or make such changes in the Product or
the Manufacturing thereof as may be necessary or desirable in light of such
Product Concerns.  The other Party shall reasonably cooperate with the
manufacturing Party in any such evaluation and actions or changes. If either
Party reasonably believes that a recall of the Product, in whole or in part, or
the issuance of an advisory letter regarding reliability of or defects in the
Product is advisable or necessary, it will, prior to making a final
determination concerning any such recall or issuance of an advisory letter,
promptly notify the other Party and the Parties will promptly and in good faith
discuss such proposed recall or advisory letter; provided, however, that either
Party may, in good faith, initiate a recall or issue an advisory letter.  In
making a determination to initiate a recall or issue an advisory letter, the
applicable Party shall follow the same processes and procedures that it
customarily follows with respect to determinations concerning recalls or
advisory letters involving product that is manufactured and sold by such
Party.  In the event the Parties do not agree regarding the advisability or
necessity of any such recall or advisory letter and Abbott’s Quality Assurance
policies or procedures would, in Abbott’s reasonable judgment, prohibit Abbott
from placing further orders with Surmodics for the Product or from shipping the
Product to customers, Abbott shall notify Surmodics, and the Parties shall then
proceed as provided in Section 13.3.1(i).  In the event of a recall or advisory
letter, the Party whose act or omission gave rise to such recall or advisory
letter: (A) shall, at its own expense, use its reasonable efforts to promptly
correct the problems that caused the recall or advisory letter; and (B) shall be
responsible for and shall reimburse the other Party for all the reasonable
out-of-pocket costs and expenses of the recall or advisory letter, including
costs of goods, payments to customers, notification, and shipping and
handling.  In all other cases, each Party shall bear its own costs for the
recall or advisory letter.  Notwithstanding the foregoing, nothing in this
Section 5.7 shall be construed to limit or prevent a Party from complying with
the requirements of any law, regulation, or order of a Regulatory Authority.  

26

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

Article 6
JOINT DEVELOPMENT COMMITTEE

6.1Joint Development Committee.

6.1.1Formation.  As soon as practical after the Effective Date, the Parties
shall establish a joint development committee (the “JDC”).  The JDC shall
consist of three (3) representatives from each of the Parties, each with the
requisite experience and seniority to enable such person to make decisions on
behalf of the Parties with respect to the issues falling within the jurisdiction
of the JDC.  From time to time, each Party may substitute one or more of its
representatives to the JDC on written notice to the other Party.  Abbott shall
select from its representatives the chairperson for the JDC.  From time to time,
Abbott may change the representative who will serve as chairperson on written
notice to Surmodics.

6.1.2Specific Responsibilities.  The JDC shall, consistent with the rights and
obligations of the Parties set forth in this Agreement, develop the strategies
for and oversee the Development, but not the Manufacturing or Commercialization,
of the Product in the Territory, and shall serve as a forum for the coordination
of Development, but not Manufacturing or Commercialization, activities for the
Product for the Territory.  In particular, the JDC shall:

(i)review and provide input regarding the Development of and Regulatory
Approvals for the Product for the Initial Indication and the [**] in the United
States and the European Union;

(ii)oversee all Clinical Studies and Post-Approval Studies for the Product for
the Initial Indication and the [**] in the United States and the European Union;

(iii)review, provide input and direction regarding, and oversee strategies for
obtaining Regulatory Approvals, including Regulatory Approvals for Product
Labeling for indications in addition to the Initial Indication, for the Product
in the United States and the European Union;

(iv)review, provide input and direction regarding, and oversee strategies for
obtaining Regulatory Approvals, including Regulatory Approvals for Product
Labeling, for the Product in the Territory outside of the United States and the
European Union for any indication;

(v)review the progress reports made by each Party pursuant to Section 6.1.3;

(vi)establish a common secure information exchange platform for the purpose of
electronically sharing information accessible to each Party for the receipt,
review, investigation, recording, communication, and exchange (as between the
Parties) of Clinical Data and other Information arising from Clinical Studies
and regulatory activities; and

(vii)perform such other functions as are set forth herein or as the Parties may
mutually agree in writing, except where in conflict with any provision of this
Agreement.

27

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

6.1.3Development Reports; Updates.  Each Party shall provide the JDC with (i) on
at least a Calendar Quarter basis, unless otherwise agreed by the Parties,
reports in reasonable detail regarding the status of Clinical Studies being
conducted by it and any of its other Party Development Activities, and
(ii) additional notifications regarding key events relating to the Development
of the Product as may be requested by the JDC from time to time.

6.2General Provisions Applicable to JDC.

6.2.1Meetings and Minutes.  The JDC shall meet quarterly, or as otherwise agreed
to by the Parties, with the location of such meetings alternating between
locations designated by Surmodics and locations designated by Abbott.  The
chairperson of the JDC shall be responsible for calling meetings on no less than
[**] notice.  Each Party shall make all proposals for agenda items and shall
provide all appropriate information with respect to such proposed items at least
[**] in advance of the applicable meeting; provided that under exigent
circumstances requiring input by the JDC, a Party may provide its agenda items
to the other Party within a shorter period of time in advance of the meeting, or
may propose that there not be a specific agenda for a particular meeting, so
long as the other Party consents to such later addition of such agenda items or
the absence of a specific agenda for such meeting.  The chairperson of the JDC
shall prepare and circulate for review and approval of the Parties minutes of
each meeting within [**] after the meeting.  The Parties shall agree on the
minutes of each meeting promptly, but in no event later than the next meeting of
the JDC.

6.2.2Procedural Rules.  The JDC shall have the right to adopt such standing
rules as are necessary for its work, to the extent that such rules are not
inconsistent with this Agreement.  A quorum of the JDC shall exist whenever
there is present at a meeting at least one (1) representative appointed by each
Party.  JDC members may attend a meeting either in person or by telephone, video
conference or similar means in which each participant can hear what is said by,
and be heard by, the other participants.  Representation by proxy shall be
allowed.  The JDC shall take action by consensus of the representatives present
at a meeting at which a quorum exists, with each Party having a single vote
irrespective of the number of representatives of such Party in attendance, or by
a written resolution signed by at least one (1) representative appointed by each
Party.  Employees or consultants of either Party that are not representatives of
the Parties on the JDC may attend meetings of the JDC; provided, however, that
such attendees (i) shall not participate in matters reviewed by the JDC, and
(ii) are bound by obligations of confidentiality and non-disclosure equivalent
to those set forth in Article 10.

6.2.3Limitations on Authority.  Each Party shall retain the rights, powers, and
discretion granted to it under this Agreement and no such rights, powers, or
discretion shall be delegated to or vested in the JDC unless such delegation or
vesting of rights is expressly provided for in this Agreement or the Parties
expressly so agree in writing.  The JDC shall not have the power to amend,
modify, or waive compliance with this Agreement, which may only be amended or
modified as provided in Section 14.10 or compliance with which may only be
waived as provided in Section 14.13.

6.2.4Disbanding. Subject to Section 14.3.2, the JDC shall continue to exist
until the Parties mutually agree to disband the JDC.  If the JDC is disbanded,
the JDC shall be terminated and shall have no further rights or obligations
under this Agreement, and thereafter

28

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

any requirement of either Party to provide Information or other materials to the
JDC shall be deemed a requirement to provide such Information or other materials
to the other Party upon such other Party’s reasonable request in order to
facilitate the carrying out of such other Party’s obligations under this
Agreement.

6.2.5Internal Decisions.  The Parties recognize that each Party possesses an
internal structure (including various committees, teams and review boards) that
will be involved in administering such Party’s activities under this
Agreement.  Nothing contained in this Article 6 shall prevent a Party from
making, in a manner consistent with the terms and conditions of this Agreement,
routine day-to-day decisions relating to the conduct of those activities for
which it has a performance obligation or other obligations hereunder.

6.2.6Working Groups.  From time to time, the JDC may establish and delegate
duties to sub-committees or directed teams (each, a “Working Group”) on an
“as-needed” basis to oversee particular projects or activities.  Each such
Working Group shall be constituted and shall operate as the JDC determines;
provided that each Working Group shall have equal representation from each
Party, unless otherwise mutually agreed.  Working Groups may be established on
an ad hoc basis for purposes of a specific project or on such other basis as the
JDC may determine.  Each Working Group and its activities shall be subject to
the oversight, review and approval of, and shall report to, the JDC.  In no
event shall the authority of the Working Group exceed that specified for the
JDC.  All decisions of a Working Group shall be by consensus.  

6.2.7Expenses.  Each Party shall be responsible for all travel and related costs
and expenses for its members and other representatives to attend meetings of,
and otherwise participate on, the JDC or any Working Group.

Article 7
PAYMENTS AND RECORDS

7.1Initial Payment.  No later than [**] following the Effective Date, Abbott
shall pay Surmodics an amount equal to twenty-five million Dollars
($25,000,000).

7.2Milestones.  In partial consideration of the rights granted by Surmodics to
Abbott hereunder and subject to the terms and conditions set forth in this
Agreement, within [**] of the occurrence of each milestone specified in Section
1 of Schedule 7 (each, a “Milestone”), Abbott shall pay to Surmodics the
corresponding amount specified for such Milestone, provided that such amount may
be reduced by the operation of Section 3 of Schedule 7 (such amount, as it may
be reduced, a “Milestone Payment”).  Each Milestone Payment shall be payable
pursuant to this Section 7.2 only upon the first achievement of the applicable
Milestone and no amounts shall be due for subsequent or repeated achievements of
such Milestone.  Surmodics shall use Commercially Reasonable Efforts to achieve
each Milestone.  The maximum aggregate amount payable by Abbott pursuant to this
Section 7.2 for the Product is the amount set forth in Section 2 of Schedule 7,
provided that such amount may be reduced by the operation of Section 3 of
Schedule 7.  The milestone payments for each Option Product will be agreed by
the Parties and set forth in the applicable Option Exercise Agreement.

29

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

7.3Net Profits Payment.  Subject to any applicable terms of this Agreement, for
each Calendar Quarter, Abbott shall pay to Surmodics the amount of Net Profits
Payment calculated in accordance with Section 4 of Schedule 7 for such Calendar
Quarter, if any.

7.4Net Profit Share Payments and Reports.  Abbott shall calculate all amounts
payable to Surmodics pursuant to Section 7.3 (if any) at the end of each
Calendar Quarter commencing with the Calendar Quarter in which the First
Commercial Sale of the Product has occurred, which amounts shall be converted to
Dollars, in accordance with Section 7.5, for purposes of Net Profits/Net Losses
calculations hereunder.  Any such payment shall be made within [**] after the
end of each such Calendar Quarter.  Each profit-sharing payment due to Surmodics
shall be accompanied by a report setting forth the amount of the applicable Net
Profits (or Net Losses for such Calendar Quarter, or for prior Calendar Quarters
to the extent not yet offset against Net Profit Payments as described in Section
4 of Schedule 7) for each Product in each country in the Territory during the
applicable Calendar Quarter (including such amounts expressed in local currency
and as converted to Dollars) and a calculation in reasonably specific detail of
the amount due to Surmodics hereunder based on the Net Profit Payment for such
Calendar Quarter (including Net Losses for such Calendar Quarter, or for prior
Calendar Quarters to the extent not yet offset against Net Profits as described
in Section 4 of Schedule 7).

7.5Mode of Payment.  All payments to either Party under this Agreement shall be
made by deposit of Dollars (or in the case of the Transfer Price, Euros) in the
requisite amount to such bank account as the receiving Party may from time to
time designate by notice to the paying Party.  For any currency conversions
required hereunder, the paying Party shall make the conversion using its or its
Affiliate’s standard conversion methodology consistent with Accounting
Standards.

7.6Offsets.  Each Party shall have the right to offset any amount owed by the
other Party to such Party under or in connection with this Agreement against any
payments owed by such Party to such other Party under this Agreement.  Such
offsets shall be in addition to any other rights or remedies available under
this Agreement or Applicable Law.

7.7Taxes.

7.7.1General.  The initial payment hereunder, Milestone Payments, Transfer Price
payments hereunder, and profit-sharing payments hereunder, and other amounts
payable by Abbott to Surmodics hereunder (each, a “Payment”), shall be paid free
and clear of any and all taxes, except for any withholding taxes required by
Applicable Law.  Except as provided in this Section 7.7, Surmodics shall be
solely responsible for paying any and all taxes (other than withholding taxes
required by Applicable Law to be deducted from Payments and remitted by Abbott)
levied on account of, or measured in whole or in part by reference to, any
Payments it receives.  Abbott shall deduct or withhold from the Payments any
taxes that it is required by Applicable Law to deduct or
withhold.  Notwithstanding the foregoing, if Surmodics is entitled under any
applicable tax treaty to a reduction of rate of, or the elimination of,
applicable withholding tax, it may deliver to Abbott or the appropriate
governmental authority (with the assistance of Abbott to the extent that this is
reasonably required and is expressly requested in writing) the prescribed forms
necessary to reduce the applicable rate of withholding

30

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

or to relieve Abbott of its obligation to withhold such tax and Abbott shall
apply the reduced rate of withholding or dispense with withholding, as the case
may be; provided that Abbott has received evidence, in a form satisfactory to
Abbott, of Surmodics’ delivery of all applicable forms (and, if necessary, its
receipt of appropriate governmental authorization) at least [**] prior to the
time that the Payments are due.  If, in accordance with the foregoing, Abbott
withholds any amount, it shall pay to Surmodics the balance when due, make
timely payment to the proper taxing authority of the withheld amount and send to
Surmodics proof of such payment within [**] following such payment.  

7.7.2Value Added Tax. Notwithstanding anything contained in Section 7.7.1, this
Section 7.7.2 shall apply with respect to value added tax (“VAT”).  All Payments
are exclusive of VAT.  If any VAT is chargeable in respect of any Payments,
Abbott shall pay VAT at the applicable rate in respect of any such Payments
following the receipt of a VAT invoice in the appropriate form issued by
Surmodics in respect of those Payments, such VAT to be payable on the later of
the due date of the Payments to which such VAT relates and [**] after the
receipt by Abbott of the applicable invoice relating to such VAT.

7.8Financial Records.  Abbott shall, and shall cause its Affiliates to, keep
complete and accurate books and records pertaining to Net Profit Payments in
sufficient detail to calculate all amounts payable hereunder and to verify
compliance with its obligations under this Agreement.  Such books and records
shall be retained by Abbott and its Affiliates until the later of (i) [**] after
the end of the period to which such books and records pertain, and (ii) the
expiration of the applicable tax statute of limitations (or any extensions
thereof), or for such longer period as may be required by Applicable Law.

7.9Audits.

7.9.1Procedures.  At the request of Surmodics, Abbott shall, and shall cause its
Affiliates to, permit an independent auditor designated by Surmodics and
reasonably acceptable to Abbott, at reasonable times and upon reasonable notice,
to audit the books and records maintained pursuant to Section 7.8 to ensure the
accuracy of all reports and payments made hereunder.  Such examinations may not
(i) be conducted for any Calendar Quarter more than [**] after the end of such
Calendar Quarter, (ii) be conducted more than [**] period (unless a previous
audit during such [**] period revealed an underpayment (or with respect to any
reimbursement, an overpayment) with respect to such period) or (iii) be repeated
for any Calendar Quarter.  Except as provided below, the cost of this audit
shall be borne by Surmodics, unless the audit reveals a variance of more than
[**] ([**]%) from the reported amounts, in which case Abbott shall bear the cost
of the audit.  Unless disputed pursuant to Section 7.9.2, if such audit
concludes that (x) additional amounts were owed by Abbott, Abbott shall pay the
additional amounts or (y) excess payments were made by Abbott, Surmodics shall
reimburse such excess payments, in either case ((x) or (y)), within [**] after
the date on which such audit is completed by Surmodics.

7.9.2Audit Dispute.  In the event of a dispute with respect to any audit under
Section 7.9.1, the Parties shall work in good faith to resolve the dispute.  If
the Parties are unable to reach a mutually acceptable resolution of any such
dispute within [**], the dispute shall be submitted for resolution to a
certified public accounting firm jointly selected by each

31

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

Party or to such other Person as the Parties shall mutually agree (the
“Auditor”).  The decision of the Auditor shall be final and the costs of such
arbitration as well as the initial audit shall be borne between the Parties in
such manner as the Auditor shall determine.  Not later than [**] after such
decision and in accordance with such decision, the audited Party shall pay the
additional amounts or the auditing Party shall reimburse the excess payments, as
applicable.

7.9.3Confidentiality.  The receiving Party shall treat all information subject
to review under this Section 7.9 in accordance with the confidentiality
provisions of Article 10 and the Parties shall cause the Auditor to enter into a
reasonably acceptable confidentiality agreement with the audited Party
obligating such firm to retain all such financial information in confidence
pursuant to such confidentiality agreement.

7.10No Other Compensation.  Each Party hereby agrees that the terms of this
Agreement fully define all consideration, compensation and benefits, monetary or
otherwise, to be paid, granted or delivered by one Party to the other Party in
connection with the transactions contemplated herein. Neither Party previously
has paid or entered into any other commitment to pay, whether orally or in
writing, any of the other Party’s employees, directly or indirectly, any
consideration, compensation or benefits, monetary or otherwise, in connection
with the transaction contemplated herein.

Article 8
LICENSES AND OPTIONS

8.1Licenses Granted to Abbott. Subject to the terms and conditions of this
Agreement (including Section 8.2), and subject to any applicable limitations on
the (sub)licenses granted to Surmodics under the In-License Agreements,
Surmodics (on behalf of itself and its Affiliates) hereby grants to Abbott:

8.1.1an exclusive (except with respect to rights of Surmodics and its Affiliates
as provided in Section 8.5.1) license (or sublicense), with the right to grant
sublicenses in accordance with Section 8.2, under the Surmodics Product Patents,
the Surmodics Other Patents, the Surmodics Know-How, and Surmodics’ interests in
the Joint Patents and the Joint Know-How, to Manufacture the Product in the
Territory;

8.1.2an exclusive (except with respect to rights of Surmodics and its Affiliates
as provided in Section 8.5.1) license (or sublicense), with the right to grant
sublicenses in accordance with Section 8.2, under the Surmodics Product Patents,
the Surmodics Other Patents, the Surmodics Know-How, and Surmodics’ interests in
the Joint Patents and the Joint Know-How, to Develop the Product in the
Territory;

8.1.3an exclusive (except with respect to rights of Surmodics and its Affiliates
as provided in Section 8.5.1) license (or sublicense), with the right to grant
sublicenses in accordance with Section 8.2, under the Surmodics Product Patents,
the Surmodics Other Patents, the Surmodics Know-How, and Surmodics’ interests in
the Joint Patents and the Joint Know-How, to Commercialize the Product in the
Territory;

8.1.4an exclusive (except with respect to rights of Surmodics and its Affiliates
as provided in Section 8.5.1) license, with the right to grant sublicenses in
accordance

32

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

with Section 8.2, to use the Existing SurVeil Trademark and the Existing Serene
Trademark to Develop the Product, to Manufacture the Product, and to
Commercialize the Product, in each case, in the Territory (the goodwill for
which shall inure to the sole benefit of Surmodics); and

8.1.5an exclusive (except with respect to rights of Surmodics and its Affiliates
as provided in Section 8.5.1) license and right of reference, with the right to
grant sublicenses and further rights of reference in accordance with Section
8.2, under the Regulatory Approvals and any other Regulatory Documentation that
Surmodics or its Affiliates may Control with respect to the Product to Develop
the Product, to Manufacture the Product, and to Commercialize the Product, in
each case, in the Territory.

8.2Sublicenses.  Abbott shall have the right to grant sublicenses (or further
rights of reference), through multiple tiers of sublicensees, under the licenses
and rights of reference granted to Abbott in Section 8.1 to its Affiliates and,
solely with respect to the services listed on Schedule 2.1.1(ii), Third Party
service providers (in the case of Manufacturing (sub)licenses or rights of
reference) or to its Affiliates, contract research organizations, and applicable
Distributors (in the case of Development or Commercialization (sub)licenses or
rights of reference); provided that any such sublicenses or rights of reference
shall be consistent with the terms and conditions of this Agreement.

8.3Options Granted to Abbott.

8.3.1Specification of Endpoints and Study Criteria for Option Products.  For
each Option Product, Surmodics shall, at a reasonably appropriate time during
the development of such Option Product, provide a draft of the safety and
efficacy endpoints, and the criteria, for the first-in-human clinical study for
such Option Product to Abbott.  The Parties shall meet and discuss such
endpoints and criteria as reasonably requested by either Party. Surmodics shall
reasonably consider Abbott’s comments, if any, and shall provide final safety
and efficacy endpoints, and criteria, for the first-in-human clinical study for
such Option Product to Abbott promptly following finalization thereof.  

8.3.2BTK Option Product. Subject to the terms and conditions of this Agreement,
Surmodics hereby grants to Abbott an exclusive option to obtain exclusive
distribution rights for the BTK Option Product during the BTK Option Product
Option Period as set forth in this Section 8.3.2, provided, however, that after
the end of the first BTK Option Product Option Period there shall not be any
subsequent BTK Option Products or BTK Option Product Option Periods.

(i)On or after [**] prior to the expected expiration date of the BTK Option
Product Option Period, Abbott may notify Surmodics that it desires Surmodics to
enter into good faith negotiations regarding exclusive distribution rights for
the BTK Option Product, in which case such negotiations shall commence and
continue until the expiration date of the BTK Option Product Option Period or
such earlier date on which Abbott provides written notice that it no longer
desires to continue such negotiations (which Abbott may do in its sole and
absolute discretion at any time).  In the event that the Parties reach agreement
regarding such exclusive distribution rights, the terms of such exclusive
distribution rights shall be set forth in a separate written agreement (the “BTK
Option Product Exercise Agreement”).  Such terms

33

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

shall include (A) the payments to be made to Surmodics upon successful
achievement of specified milestones in respect of the BTK Option Product, (B) a
work plan for the continued development and clinical evaluation of the BTK
Option Product, and (C) the transfer price for the BTK Option Product.  In
connection with the commencement of such negotiations, Surmodics would provide
Abbott with a data package containing the results of any pre-clinical or
clinical studies performed, in whole or in part, to date and such other
information as is requested by Abbott, to the extent not previously disclosed to
Abbott; provided, however, that the foregoing shall not require Surmodics to
prepare, obtain or otherwise provide any information, data or materials other
than those that are then in the Control of Surmodics or its Affiliates.  During
the BTK Option Product Option Period, Surmodics shall not (and shall cause its
Affiliates, representatives and advisors not to) solicit, negotiate, engage in
preliminary discussions or enter into any agreement with, any Third Party with
respect to any distribution, commercial sublicense or other commercial
transaction relating to the BTK Option Product, and shall not disclose to any
Third Party for such purpose any non-public information regarding the BTK Option
Product.

(ii)After the expiration of the BTK Option Product Option Period, if the Parties
have not entered into an BTK Option Product Exercise Agreement, then Surmodics
shall be free to enter into an agreement with a Third Party in respect of the
BTK Option Product, provided that such agreement with such Third Party does not
in any way conflict with any of Abbott’s rights or Surmodics’ obligations under
this Agreement.

8.3.3AVF Option Product. Subject to the terms and conditions of this Agreement,
Surmodics hereby grants to Abbott an exclusive option to obtain exclusive
distribution rights for the AVF Option Product during the AVF Option Product
Option Period as set forth in this Section 8.3.3, provided, however, that after
the end of the first AVF Option Product Option Period there shall not be any
subsequent AVF Option Products or AVF Option Product Option Periods.

(i)On or after [**] prior to the expected expiration date of the AVF Option
Product Option Period, Abbott may notify Surmodics that it desires Surmodics to
enter into good faith negotiations regarding exclusive distribution rights for
the AVF Option Product, in which case such negotiations shall commence and
continue until the expiration date of the AVF Option Product Option Period or
such earlier date on which Abbott provides written notice that it no longer
desires to continue such negotiations (which Abbott may do in its sole and
absolute discretion at any time).  In the event that the Parties reach agreement
regarding such exclusive distribution rights, the terms of such exclusive
distribution rights shall be set forth in a separate written agreement (the “AVF
Option Product Exercise Agreement”).  Such terms shall include (A) the payments
to be made to Surmodics upon successful achievement of specified milestones in
respect of the AVF Option Product, (B) a work plan for the continued development
and clinical evaluation of the AVF Option Product, and (C) the transfer price
for the AVF Option Product.  In connection with the commencement of such
negotiations, Surmodics would provide Abbott with a data package containing the
results of any pre-clinical or clinical studies performed, in whole or in part,
to date and such other information as is requested by Abbott, to the extent not
previously disclosed to Abbott provided, however, that the foregoing shall not
require Surmodics to prepare, obtain or otherwise provide any information, data
or materials other than those that are then in the Control of Surmodics or its
Affiliates.  During the

34

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

AVF Option Product Option Period, Surmodics shall not (and shall cause its
Affiliates, representatives and advisors not to) solicit, negotiate, engage in
preliminary discussions or enter into any agreement with, any Third Party with
respect to any distribution, commercial sublicense or other commercial
transaction relating to the AVF Option Product, and shall not disclose to any
Third Party for such purpose any non-public information regarding the AVF Option
Product.

(ii)After the expiration of the AVF Option Product Option Period, if the Parties
have not entered into an AVF Option Product Exercise Agreement, then Surmodics
shall be free to enter into an agreement with a Third Party in respect of the
AVF Option Product, provided that such agreement with such Third Party does not
in any way conflict with any of Abbott’s rights or Surmodics’ obligations under
this Agreement.

8.3.4Other SFA Products.  Subject to the terms and conditions of this Agreement,
and without limiting Section 8.4, Surmodics hereby grants to Abbott an exclusive
option to obtain exclusive distribution rights for [**] (an “Other SFA
Product”), if any; provided, however, that “Other SFA Product” shall exclude
[**].  If Surmodics files an application for Regulatory Approval for an Other
SFA Product, Surmodics shall notify Abbott in writing (such notice, the “Other
SFA Product Notice”) reasonably promptly following such filing (or sooner, in
Surmodics’ reasonable discretion).  Abbott shall have the right after receipt of
the Other SFA Product Notice to notify Surmodics in writing that it desires
Surmodics to enter into good faith negotiations regarding exclusive distribution
rights for such Other SFA Product, in which case such negotiations shall then
commence and continue for a period of [**], provided that Abbott may, in its
sole and absolute discretion, end such negotiations by written notice at any
time during such [**] period.  In the event that the Parties reach agreement
regarding such exclusive distribution rights, the terms of such exclusive
distribution rights shall be set forth in a separate written agreement and shall
include (A) the payments to be made to Surmodics upon successful achievement of
specified milestones in respect of such Other SFA Product, (B) a work plan for
the continued development and clinical evaluation of such Other SFA Product, and
(C) the transfer price for such Other SFA Product.  In connection with the
commencement of such negotiations, Surmodics would provide Abbott with a data
package containing the results of any pre-clinical or clinical studies
performed, in whole or in part, to date and such other information as is
requested by Abbott, to the extent not previously disclosed to Abbott, provided,
however, that the foregoing shall not require Surmodics to prepare, obtain or
otherwise provide any information, data or materials other than those that are
then in the Control of Surmodics or its Affiliates.  During the Term, Surmodics
shall not (and shall cause its Affiliates, representatives and advisors not to)
solicit, negotiate, engage in preliminary discussions or enter into any
agreement with, any Third Party with respect to any distribution, commercial
sublicense or other commercial transaction relating to any Other SFA Product,
and shall not disclose to any Third Party for such purpose any non-public
information regarding any Other SFA Product.  

8.4Exclusivity.  

8.4.1Other than as expressly set forth in this Agreement, or set forth on
Schedule 8.4.1, each Party shall not, and shall cause its Affiliates not to,
[**] (a “Competing Product”).  Nothing in this Section 8.4.1 shall limit either
Party’s right to develop, manufacture or otherwise commercialize any of its
technologies, components or products for uses other than in a Competing Product.

35

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

8.4.2If, during the Term, (i) there is a Change in Control of Abbott and
immediately prior to the effectiveness of such Change in Control, the Third
Party described in the definition of “Change in Control” or its Affiliate is
then engaged, directly or indirectly, in any activities that, if carried out by
Abbott, would be a breach of the exclusivity obligations set forth in
Section 8.4.1, or (ii) as the result of an Acquisition of or by Abbott, Abbott
directly or indirectly acquires rights to a Competing Product, then
(a) (1) Abbott may, at its election, provide written notice to Surmodics within
[**] after the effective date of such Change in Control or Acquisition of
Abbott’s intent to divest or discontinue commercialization of such Competing
Product, and (2) if such notice was timely provided, Abbott shall then, within
[**] after the effective date of such Change in Control or Acquisition, divest,
or cause its Affiliates to divest, as applicable, all rights in the Competing
Product, or discontinue commercialization of, and cause its Affiliates to
discontinue commercialization of, such Competing Product; or (b) if such notice
was not timely provided or such divestiture or discontinuance was not timely
executed, then all appointments and licenses granted herein shall convert to
non-exclusive appointments and licenses, and, without limiting the foregoing,
the exclusivities and restrictions on Surmodics set forth in Article 3 and
Sections 8.1 and 8.4.1 shall terminate.

8.4.3If, during the Term, there is a Change in Control of Surmodics and
immediately prior to the effectiveness of such Change in Control, the Third
Party described in the definition of “Change in Control” or its Affiliate is
then engaged, directly or indirectly, in any activities that, if carried out by
Surmodics, would be a breach of the exclusivity obligations set forth in
Section 8.4.1, then (a) (1) Surmodics may, at its election, provide written
notice to Abbott within [**] after the effective date of such Change in Control
of Surmodics’ intent to divest or discontinue commercialization of such
Competing Product; and (2) if such notice was timely provided, Surmodics shall
then, within [**] after the effective date of such Change in Control, divest, or
cause its Affiliates to divest, as applicable, all rights in the Competing
Product, or discontinue commercialization of, and cause its Affiliates to
discontinue commercialization of, such Competing Product; or (b) if such notice
was not timely provided or such divestiture or discontinuance was not timely
executed, then (1) Abbott shall have the rights set forth in Section 4.3 with
respect to a [**], and (2) without limiting the foregoing, the exclusivities and
restrictions set forth in Section 8.4.1 shall solely apply to Surmodics and its
Affiliates, and all of its and their rights and assets, in each case as
determined immediately prior to giving effect to such Change in Control.

8.4.4Each Party acknowledges and agrees that (i) this Section 8.4 has been
negotiated by the Parties, (ii) the geographical and time limitations on
activities set forth in this Section 8.4 are reasonable, valid and necessary in
light of the Parties’ circumstances and necessary for the adequate protection of
the business of the Product and (iii) neither Party would have entered into this
Agreement without the protection afforded it by this Section 8.4.  If,
notwithstanding the foregoing, a court of competent jurisdiction determines that
the restrictions set forth in this Section 8.4 are too broad or otherwise
unreasonable under Applicable Law, including with respect to duration,
geographic scope or space, the court is hereby requested and authorized by the
Parties to revise this Section 8.4 to include the maximum restrictions allowable
under Applicable Law.

36

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

8.5Retention of Rights.

8.5.1Notwithstanding the exclusive licenses granted to Abbott pursuant to
Section 8.1, Surmodics retains the right to practice under the Surmodics Product
Patents, the Surmodics Other Patents, the Surmodics Know-How, Surmodics’
interests in the Joint Patents and the Joint Know-How, and Regulatory Approvals
and any other Regulatory Documentation that Surmodics or its Affiliates may
Control to perform (and to sublicense Third Parties to perform) its obligations
under this Agreement (including Development and the Manufacture and supply of
the Product to Abbott, as applicable) and, subject to Section 8.4, in connection
with its other products and businesses.  Abbott shall not (and shall cause its
Affiliates not to) use or exploit the Surmodics Product Patents, the Surmodics
Other Patents, the Surmodics Know-How, or the Regulatory Documentation
Controlled by Surmodics or its Affiliates for any purpose other than in
accordance with the rights and licenses expressly granted hereunder.  Except as
expressly provided herein, Surmodics grants no other right or license, including
any rights or licenses to the Surmodics Product Patents, the Surmodics Other
Patents, the Surmodics Know-How, the Regulatory Documentation, or any other
Patent or intellectual property rights.  

8.5.2Except as expressly provided herein, Abbott grants no right or license to
any Patent, Regulatory Documentation or any other intellectual property rights.

8.6Confirmatory Patent License.  Surmodics shall, if requested to do so by
Abbott, promptly enter into confirmatory license agreements in the form or
substantially the form reasonably requested by Abbott for purposes of recording
the licenses granted under this Agreement with such patent offices in the
Territory as Abbott reasonably considers appropriate.  Until the execution of
any such confirmatory licenses, so far as may be legally possible, Surmodics and
Abbott shall have the same rights in respect of the Surmodics Product Patents
and the Surmodics Other Patents and be under the same obligations to each other
in all respects as if the said confirmatory licenses had been executed.

8.7In-License Agreements.

8.7.1In General.  The Parties acknowledge that the licenses granted by Surmodics
in Section 8.1 include sublicenses under the applicable In‑License Agreements
(unless and until Abbott provides notice that it does not desire such a
sublicense).  For each such sublicense, Abbott agrees to adhere to the terms and
conditions of the applicable In-License Agreements as and to the extent such
terms and conditions are applicable to Abbott.  Surmodics shall be solely
responsible for any payment obligations that may be triggered under any
In-License Agreement as a result of the execution of this Agreement or the grant
of any rights hereunder or as a result of activities in connection with this
Agreement by or on behalf of either Party or its Affiliates, including any
activities of its or their (sub)licensees, (sub)distributors, or subcontractors.

8.7.2Proposed In-License Agreements.  If Surmodics or any of its Affiliates
becomes a party to an agreement under which it or they obtain (sub)licenses or
other rights with respect to any Information, Regulatory Documentation,
material, Patents, or other intellectual property rights directed primarily to
or reasonably related to the Product, (any such agreement described in this
Section 8.7.2, a “Proposed In-License Agreement”), then

37

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

Surmodics shall notify Abbott and shall provide Abbott with a copy of such
agreement, provided, however, that Surmodics shall have the right to redact any
confidential terms that do not impose obligations on Abbott or restrict or
affect Abbott’s rights with respect to the Product from the copy provided to
Abbott. Surmodics shall use commercially reasonable efforts to obtain the rights
under any Proposed In-License Agreement for Abbott during the Term, to the
extent related to Exploitation of the Product.  In the event that Surmodics
would be required by the provisions of a Proposed In-License Agreement to impose
any obligations on Abbott or its Affiliates beyond those set forth in this
Agreement, then Surmodics shall be required to obtain Abbott’s prior written
consent to such provisions as applied to the Product prior to executing such
Proposed In-License Agreement.  Without limiting the foregoing, Abbott may, in
its sole discretion in respect of any Proposed In-License Agreement, notify
Surmodics regarding whether such Proposed In-License Agreement will be deemed to
be an In-License Agreement; if Abbott so notifies Surmodics, then such Proposed
In-License Agreement shall be deemed to be an In-License Agreement for all
purposes hereunder, and the Parties shall amend Schedule 11.2.3 to include such
Proposed In-License Agreement on such Schedule.

8.8No Impairment. Surmodics shall not, and shall cause its Affiliates not to,
grant to any Third Party any (sub)licenses or other rights that conflict with
any of the (sub)licenses or other rights granted to Abbott under this Article 8.

Article 9
INTELLECTUAL PROPERTY

9.1Ownership of Intellectual Property.

9.1.1Ownership of Technology.  Subject to Section 9.1.2, [**] (such Information
and inventions, “Agreement Inventions”), and (ii) other Information, inventions,
Patents, and other intellectual property rights that are owned or otherwise
Controlled (other than pursuant to the license grants set forth in Section 8.1)
by such Party or its Affiliates prior to the Effective Date of this Agreement,
or on or after the Effective Date and which do not arise pursuant to this
Agreement as a result of Party Development Activities.  In the event that Abbott
determines that it or one of its Affiliates has made an Agreement Invention,
Abbott shall promptly notify Surmodics.  In the event that Surmodics believes
that Abbott or one of Abbott’s Affiliates has made an Agreement Invention, and
Abbott has not yet given notice thereof to Surmodics, Surmodics shall promptly
notify Abbott, and the Parties shall meet to discuss.  [**].  Except as set
forth herein, Surmodics shall have no right, title, or interest whatsoever in or
to any Information, inventions, Patents, or other intellectual property rights
that are owned or Controlled (other than pursuant to the license grants set
forth in Section 8.1) by Abbott or its Affiliates.  

9.1.2Ownership of Joint Patents and Joint Know-How.  As between the Parties, the
Parties shall each own an equal, undivided interest in any and all (i) [**] (the
“Joint Know-How”), and (ii) [**] (the “Joint Patents”) and other intellectual
property rights with respect to the Information and inventions described in
clause (i) or clause (ii).  Joint Patents and Joint Know-How shall be subject to
the licenses and other rights granted under Section 8.1, [**].

38

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

9.1.3United States Law. The determination of whether Information and inventions
are conceived, discovered, developed, or otherwise made jointly by the Parties
for the purpose of allocating proprietary rights (including Patent, copyright or
other intellectual property rights) therein, shall, for purposes of this
Agreement, be made in accordance with Applicable Law in the United States as
such law exists as of the Effective Date irrespective of where such conception,
discovery, development or making occurs.

9.1.4Assignment Obligation.  Each Party shall cause all Persons who perform
Development or Manufacturing activities on its behalf under this Agreement to be
under an obligation to assign (or, if such Party is unable to cause such Person
to agree to such assignment obligation despite using reasonable efforts to
negotiate such assignment obligation, provide a license, with a right to
sublicense through multiple tiers, to Exploit the Product under) their rights in
any Information and inventions resulting therefrom to such Party, and shall use
commercially reasonable efforts to cause such Persons to assign such rights, in
each case except where Applicable Law requires otherwise and except in the case
of governmental, not-for-profit and public institutions which have standard
policies against such an assignment (in which case, such Party shall obtain a
suitable license under such Information and inventions with a right to
sublicense through multiple tiers for each applicable Product).

9.2Maintenance and Prosecution.

9.2.1Primary Control. [**] shall (i) have the first right, but not the
obligation, to Prosecute the Surmodics Product Patents and the Surmodics Other
Patents worldwide using internal or external counsel reasonably acceptable to
[**] (with [**] acceptance not to be unreasonably withheld, conditioned, or
delayed), (ii) have the first right, but not the obligation, to Prosecute
worldwide the Existing SurVeil Trademark using internal or external counsel
reasonably acceptable to [**] (with [**] acceptance not to be unreasonably
withheld, conditioned, or delayed), and (iii) have the sole right, but not the
obligation, to Prosecute the Existing Serene Trademark using counsel selected by
it in its sole discretion, in each case for clauses (i) - (iii) at [**] sole
cost and expense. [**] shall (A) have the first right, but not the obligation,
to Prosecute the Joint Patents worldwide using outside counsel reasonably
acceptable to [**] (with [**] acceptance not to be unreasonably withheld,
conditioned, or delayed), and (B) have the sole right, but not the obligation,
to Prosecute all Product Trademarks worldwide other than the Existing SurVeil
Trademark and the Existing Serene Trademark using counsel selected by it in its
sole discretion, in each case for clauses (A) - (B) at [**] sole cost and
expense.

9.2.2Abandonment.  In the event that (i) [**] decides to abandon a Surmodics
Product Patent, Surmodics Other Patent, or the Existing SurVeil Trademark in a
country or other jurisdiction in the Territory, or (ii) [**] decides to abandon
a Joint Patent in a country or other jurisdiction in the Territory, the
abandoning Party shall provide reasonable prior written notice to the other
Party of such intention.  Such other Party shall have the right to request
assignment of the applicable Patent or Trademark by providing notice to the
abandoning Party within [**] after receipt of the notice to abandon.  Upon
receipt of the notice requesting assignment, the abandoning Party shall take all
reasonable steps to assign the applicable Patent or Trademark to the other Party
before abandonment of the applicable Patent or Trademark, and shall provide
applicable correspondence with the relevant patent office or trademark office
and other documents reasonably related to the Prosecution of such Patent or
Trademark, and

39

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

reasonable access to the employees of the abandoning Party, to assist in
transition of prosecution and maintenance of the applicable Patent or
Trademark.   If a Party assumes control of the Prosecution of a Surmodics
Product Patent, Surmodics Other Patent, or Existing SurVeil Trademark following
abandonment of the applicable Patent or Trademark by the abandoning Party, then
the Party assuming control, on behalf of itself and its Affiliates, shall grant
to the abandoning Party and its Affiliates a non-exclusive, perpetual,
royalty-free, irrevocable license under such Patent or Trademark in the country
or other jurisdiction that was the subject of the applicable abandonment,
provided, that rights to the Existing SurVeil Trademark shall continue to be
subject to the limitations described in Section 3.6.3.

9.2.3Information Regarding Patent Prosecution. The Parties shall meet not less
than [**] during the Term to discuss strategies for Prosecuting the Surmodics
Product Patents, the Surmodics Other Patents, and the Joint Patents.

9.2.4Cooperation and Participation for the Joint Patents. The Non-Controlling
Party shall, and shall cause its Affiliates to, assist and cooperate with the
Controlling Party, as the Controlling Party may reasonably request from time to
time, in the Prosecution of the Joint Patents under this Agreement, including
that the Non-Controlling Party shall, and shall cause its Affiliates to, (i)
offer its comments, if any, at least [**] in advance of the deadline, if any,
for the applicable action to be taken by the Controlling Party to which such
comments relate, (ii) provide access to relevant documents and other evidence
and make its employees available at reasonable business hours (provided that the
Controlling Party shall reimburse the Non-Controlling Party for its reasonable
and verifiable out-of-pocket costs and expenses incurred in connection
therewith) and (iii) as applicable, provide the Controlling Party, upon its
request, with copies of any patentability reports generated by the
Non-Controlling Party’s counsel with respect to the Joint Patents, including
relevant Third Party patents and patent applications (provided that neither
Party shall be required to provide legally privileged information with respect
to such intellectual property unless and until procedures reasonably acceptable
to such Party are in place to protect such privilege).  

9.2.5Patent Term Extension and Supplementary Protection.  As between the
Parties, [**] shall have the first right, but not the obligation, to make
decisions regarding, and to apply for, patent term extensions specific to the
Product in the Territory, including the United States with respect to extensions
pursuant to 35 U.S.C. §156 et. seq. and in other jurisdictions pursuant to
supplementary protection certificates, and in all jurisdictions with respect to
any other extensions that are now or become available in the future, wherever
applicable, for the Surmodics Product Patents, the Surmodics Other Patents, and
any Joint Patents, in each case including whether or not to do so. [**] may use
counsel selected by [**] in its sole discretion for such actions, and they shall
be at [**] sole expense.  If [**] fails to apply for and prosecute applications
for patent term extensions specific to the Product in any country or other
jurisdiction in the Territory, or otherwise fails to respond to inquiries from
[**] as to whether [**] has applied for and prosecuted any such application, in
each case no later than [**] prior to the next deadline for any action that may
be taken with respect thereto, then [**] shall thereupon have the option, in its
sole discretion and exercisable upon written notice thereof to [**], to assume
the control thereof (including whether or not to do so) using counsel selected
by [**] in its sole discretion and at [**] sole cost and expense.

40

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

9.3Enforcement.

9.3.1Notification. Each Party shall promptly notify the other Party in writing
of any alleged or threatened infringement of (i) the Surmodics Product Patents
by a Third Party’s Exploitation in the Territory of a drug-coated balloon
product in the Initial Indication or the [**], (ii) the Surmodics Other Patents
by a Third Party’s Exploitation in the Territory of a drug-coated balloon
product in the Initial Indication or the [**], except with respect to any such
alleged or threatened infringement arising solely from (a) a lubricious coating
on the catheter shaft of such product or (b) a lubricious coating on any such
product for which such lubricious coating is the only coating, (iii) the Joint
Patents, or (iv) the Product Trademarks by a Third Party, in each case of which
such Party becomes aware (including alleged or threatened infringement based on
the development, commercialization, or an application to market a product in the
Territory).  

9.3.2Primary Control. [**] shall have the first right, but not the obligation to
prosecute and control any claim, suit, proceeding, or action against a Third
Party (an “Action”) with respect to alleged or threatened infringement of (i)
the Surmodics Product Patents by a Third Party’s Exploitation in the Territory
of a drug-coated balloon product in the Initial Indication or the [**], (ii) the
Surmodics Other Patents by a Third Party’s Exploitation in the Territory of a
drug-coated balloon product in the Initial Indication or the [**], except with
respect to any such alleged or threatened infringement arising solely from (a) a
lubricious coating on the catheter shaft or (b) a lubricious coating on any such
product for which such lubricious coating is the only coating, or (iii) the
Joint Patents, in each case for clauses (i) – (iii) using counsel selected by
[**] in its sole discretion and at [**] sole expense. [**] shall have the sole
right, but not the obligation, to prosecute and control any Action with respect
to alleged or threatened infringement by a Third Party of any Product Trademarks
other than the Existing Serene Trademark, using counsel selected by [**] in its
sole discretion and at [**] sole expense. [**] shall have the sole right, but
not the obligation, to control any Action in connection with alleged or
threatened infringement by a Third Party of the Existing Serene Trademark, using
counsel selected by [**] in its sole discretion and at [**] sole expense.  

9.3.3Secondary Control.  With respect to the Actions described in Section 9.3.2,
if the Party that has the first right to prosecute and control any such Action
does not take commercially reasonable steps toward such Action (including by
engaging counsel or communicating with the applicable Third Party) by the
earlier of (i) [**] following the notice provided pursuant to Section 9.3.1 of
such alleged or threatened infringement, or (ii) [**] before the time limit, if
any, set forth in Applicable Laws for filing of such actions provided such [**]
period date occurs after the notice provided pursuant to Section 9.3.1 of  such
alleged or threatened infringement, then the Secondary Party may prosecute and
control such Action. In the event a Secondary Party assumes control of an Action
under this Section 9.3.3, such Party shall do so at its sole cost and expense
(but subject to Sections 9.7, 9.8, and 9.9), using counsel selected by it at its
sole discretion.    This Section 9.3.3 shall not apply as to any Action as to
which a Party has sole rights under Section 9.3.2.  

41

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

9.4Defense and Third Party Rights.

9.4.1Notification.  Each Party shall promptly notify the other Party in writing
(i) of any Invalidity Claim, or (ii) if the Exploitation of the Product in the
Territory pursuant to this Agreement results in, or is reasonably expected to
result in, any Third Party Infringement Claim of which it becomes aware.  

9.4.2Primary Control. [**] shall have the first right, but not the obligation,
to defend and control the defense of (i) Invalidity Claims, (ii) Third Party
Patent Infringement Claims, and (iii) Third Party Trademark Infringement Claims
(except those for the Existing SurVeil Trademark or the Existing Serene
Trademark), in each case using counsel selected by [**] in its sole discretion
and at [**] sole expense. [**] shall have the sole right, but not the
obligation, to defend and control the defense of Third Party Trademark
Infringement Claims for the Existing SurVeil Trademark, using counsel selected
by [**] in its sole discretion and at [**] sole expense. [**] shall have the
sole right, but not the obligation, to defend and control the defense of any
Third Party Trademark Infringement Claim for the Existing Serene Trademark,
using counsel selected by [**] in its sole discretion and at [**] sole expense.
A Party’s rights under this Section 9.4.2 shall include having the right to
negotiate and obtain a license or other rights from a Third Party to such Third
Party Rights as necessary or desirable for [**] or its [**] (sub)licensees,
(sub)distributors, subcontractors, or customers to Exploit the Product.

9.4.3Secondary Control.  With respect to Actions and license rights described in
Section 9.4.2, if [**] or its designee gives written notice to [**], within a
reasonable amount of time after notice of such Action, that [**] elects not to
defend, or otherwise fails to initiate and maintain the defense of such Action
within such time periods so that [**] is not prejudiced by any delays, [**] may
conduct and control the defense of such Action including having the right to
negotiate and obtain a license or other rights from a Third Party to such Third
Party Rights as necessary or desirable for [**] or its [**] (sub)licensees,
(sub)distributors, subcontractors, or customers to Exploit the Product, such
defense to be at the sole cost and expense of [**] (but subject to Sections 9.7,
9.8, and 9.9), using counsel selected by it at its sole discretion. A Party’s
rights under this Section 9.4.3 shall include having the right to negotiate and
obtain a license or other rights from a Third Party to such Third Party Rights
as necessary or desirable for [**] or its [**] (sub)licensees,
(sub)distributors, subcontractors, or customers to Exploit the Product provided,
that nothing in this Section 9.4.3 shall apply as to any Action or license
rights as to which a Party has sole rights under Section 9.4.2.  

9.5Information. The Controlling Party for an Action described in Section 9.2.5,
Section 9.3 or Section 9.4 shall keep the Non-Controlling Party reasonably
informed with regard to such Action, including by providing the Non-Controlling
Party with a copy of material communications to and from any adverse party,
court or tribunal with respect to such Action, and by providing the
Non-Controlling Party drafts of any material filings or responses sufficiently
in advance of submitting such filings or responses so as to allow for a
reasonable opportunity for review and comment thereon. The Controlling Party
shall consider in good faith the comments, requests and suggestions of the
Non-Controlling Party with respect to such drafts and with respect to strategies
for prosecuting any such Action.

42

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

9.6Cooperation and Participation.  With regard to Actions of the type described
in Section 9.2.5, Section 9.3 and Section 9.4, the Non-Controlling Party shall,
and shall cause its Affiliates to, assist and cooperate with the Controlling
Party, as the Controlling Party may reasonably request from time to time, in the
prosecution of such Action, including that the Non-Controlling Party shall, and
shall cause its Affiliates to, (i) offer its comments, if any, at least [**] in
advance of the deadline, if any, for the applicable action to be taken by the
Controlling Party to which such comments relate, (ii) provide access to relevant
documents and other evidence and make its employees available at reasonable
business hours (provided that the Controlling Party shall reimburse the
Non-Controlling Party for its reasonable and verifiable out-of-pocket costs and
expenses incurred in connection therewith) and (iii) furnish a power of attorney
solely for the purpose of joining in, or be named as a necessary party to an
Action; provided that neither Party shall be required to provide legally
privileged information with respect to such Action unless and until procedures
reasonably acceptable to such Party are in place to protect such privilege;
and  provided, further, that, except with respect to the Joint Patents, the
Controlling Party shall reimburse the Non-Controlling Party for its reasonable
costs and expenses incurred and accrued in connection therewith).  The
Non-Controlling Party in any Action described in Section 9.3 or Section 9.4
shall have the right to join as a party to such Action and participate with its
own counsel at its own expense; provided that the Controlling Party shall retain
control of such Action.  With respect to any negotiation to obtain a license or
other right to a Third Party Right, the Controlling Party in such negotiations
shall consult with the Non-Controlling Party and the Non-Controlling Party shall
reasonably cooperate with the Controlling Party.

9.7Settlement.  With respect to (i) Actions of the type described in Section 9.3
and Section 9.4, and (ii) any negotiation of a license or other right to a Third
Party Right, the Controlling Party shall have the right to settle such claim or
finalize and execute such agreement for a license or other right; provided that
neither Party shall have the right to settle any such Action if such settlement
(A) [**], (B) [**], (D) [**], (E) [**], or (F) [**], in each case ((A)-(F)),
without the prior express written consent of the Non-Controlling Party (which
consent shall not be unreasonably withheld, conditioned or delayed).

9.8Recovery.  Except as otherwise agreed by the Parties in connection with a
cost sharing arrangement, any recovery realized as a result of an Action of the
type described in Section 9.3 or Section 9.4, whether by way of settlement or
otherwise shall be first allocated to reimburse the Parties for their reasonable
costs and expenses incurred and accrued in making such recovery (which amounts
shall be allocated pro rata based on the reasonable costs and expenses incurred
and accrued by each Party if insufficient to cover the totality of such
expenses). Any remainder after such reimbursement is made shall be divided by
the Parties as follows:  [**].

9.9Liabilities.  All losses, damages (including, royalties, up-front payments,
milestones and other consideration paid or otherwise assessed), liabilities,
costs and expenses (including reasonable attorneys’ fees and expenses) of the
Controlling and Non-Controlling Parties (and their respective Affiliates, and
the respective directors, officers, employees and agents) resulting from an
Action of the type described in Section 9.3 or Section 9.4 shall constitute the
“Third Party Infringement Claim Losses”.  All payments (including, royalties,
up-front payments, milestones and other consideration paid or otherwise
assessed), costs and

43

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

expenses (including reasonable attorneys’ fees and expenses) of the Party or
Affiliate of a Party which executes an agreement for a license or other right to
a Third Party Right shall constitute the “Third Party Right Payments”. [**] The
Parties shall reimburse each other, on a monthly basis or such other timeframe
as may be mutually agreed, as necessary to effect the foregoing
allocation.  Without limiting the generality of Section 7.6, Abbott may offset
Third Party Infringement Claim Losses and the Third Party Right Payments paid or
incurred by Abbott for which Surmodics is responsible.   

9.10Inventor’s Remuneration.  As between the Parties, each Party shall be solely
responsible for any remuneration that may be due under any applicable inventor
remuneration laws to any inventors who are employees of such Party or its
Affiliates or are otherwise conducting activities on behalf of such Party or its
Affiliates.  The Parties agree that activities by or on behalf of Surmodics
under this Agreement shall not constitute activities on behalf of Abbott or its
Affiliates.

9.11Patent Marking.  For Product Manufactured by Surmodics hereunder, Surmodics
shall, for each Surmodics Product Patent that covers the Product, place (or
cause to be placed) all appropriate patent notices or markings on the Product
itself or on such other media as are considered reasonable in Surmodics’
reasonable discretion.  In the event that Abbott Manufactures any Product
hereunder, Abbott shall, for each Surmodics Product Patent that covers the
Product and that is notified to Abbott as covering the Product by Surmodics,
place (or cause to be placed) all appropriate patent notices or markings on the
Product itself or on such other media as are considered reasonable in Abbott’s
reasonable discretion.  Each Party shall ensure that all patent notices or
markings placed (or caused to be placed) by it pursuant to this Section 9.11 are
in conformance with such Party’s customary procedures and policies for similar
products and with Applicable Law (including patent law) of the country of
manufacture, use or sale of the applicable Product.

Article 10
CONFIDENTIALITY

10.1Confidentiality Obligations.  At all times during the Term and for a period
of [**] following termination or expiration of this Agreement, each Party shall
and shall cause its Affiliates and its and their respective officers, directors,
employees, (sub)contractors, (sub)distributors and agents to, keep confidential
and not publish or otherwise disclose to a Third Party and not use, directly or
indirectly, for any purpose, any Confidential Information furnished or otherwise
made known to it, directly or indirectly, by the other Party, except to the
extent such disclosure or use is expressly permitted by the terms of this
Agreement.  “Confidential Information” means any technical, business or other
information provided by or on behalf of one Party to the other Party in
connection with this Agreement, whether prior to, on or after the Effective
Date, including Information relating to the Product (including the Regulatory
Documentation), any Development or Commercialization of the Product, any
know-how with respect thereto, or the scientific, regulatory or business affairs
or other activities of either Party.  Notwithstanding the foregoing, during the
Term, any Information relating to the Product or the Exploitation thereof that
is owned or Controlled by Surmodics or any of its Affiliates and that is
exclusively licensed to Abbott pursuant to Section 8.1 shall be deemed to be the
Confidential Information of both Parties (and both Parties shall be deemed to be
the receiving Party and the

44

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

disclosing Party with respect thereto); provided, that (i) Surmodics shall have
the right, to the extent consistent with Section 8.4.1, to use and disclose
(subject to customary confidentiality obligations) such Confidential Information
relating to its non-exclusive reagents and other products and technologies
consistent with its customary practices, and (ii) Abbott shall have the right to
use and disclose the such Confidential Information in connection with Abbott’s
reasonable exercise and performance, consistent with Abbott’s practices for its
own products, of its rights and obligations hereunder. The confidentiality and
non-use obligations under this Section 10.1 with respect to any Confidential
Information shall not apply to any information that:

10.1.1is or hereafter becomes part of the public domain by public use,
publication, general knowledge or the like through no breach of this Agreement
by the receiving Party;

10.1.2can be demonstrated by documentation or other competent proof to have been
in the receiving Party’s possession prior to disclosure by the disclosing Party
without any obligation of confidentiality with respect to such information;

10.1.3is subsequently received by the receiving Party from a Third Party who is
not bound by any obligation of confidentiality with respect to such information;

10.1.4has been published by a Third Party or otherwise enters the public domain
through no fault of the receiving Party in breach of this Agreement; or

10.1.5can be demonstrated by documentation or other competent evidence to have
been independently developed by or for the receiving Party or its Affiliates
outside of the receiving Party’s or its Affiliates’ activities relating to the
Product hereunder without reference to the disclosing Party’s Confidential
Information.

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the receiving Party.  Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the receiving Party unless the combination and its principles are
in the public domain or in the possession of the receiving Party.

10.2Permitted Disclosures.  Each Party may disclose Confidential Information of
the other Party solely to the extent that such disclosure is:

10.2.1made in response to a valid order of a court of competent jurisdiction or
other supra-national, federal, national, regional, state, provincial and local
governmental or regulatory body of competent jurisdiction or, if in the
reasonable opinion of the receiving Party’s legal counsel, such disclosure is
otherwise required by law, including by reason of filing with securities
regulators; provided, however, that the receiving Party shall first have given
notice to the disclosing Party and given the disclosing Party a reasonable
opportunity to quash such order or to obtain a protective order or to seek, or
request that the receiving Party seek, confidential treatment requiring that the
Confidential Information and documents that are

45

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

the subject of such order or required to be disclosed be held in confidence by
such court or governmental or regulatory body or, if disclosed, be used only for
the purposes for which the order was issued or such disclosure was required by
law (including in the case of submission of the terms of this Agreement to the
SEC or other securities regulators, at least [**] in order to request redactions
of the terms of this Agreement); and provided, further, that the Confidential
Information disclosed in response to such court or governmental order or as
required by law shall be limited to the information that is legally required to
be disclosed in response to such court or governmental order or by such law;

10.2.2made by or on behalf of the receiving Party to a patent authority as may
be reasonably necessary or useful for purposes of obtaining or enforcing a
Patent; provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information, to the extent such protection is
available;

10.2.3made by or on behalf of the receiving Party to a Regulatory Authority as
may be reasonably necessary or useful for purposes of obtaining or maintaining a
Regulatory Approval; provided, however, that reasonable measures shall be taken
to assure confidential treatment of such information, to the extent such
protection is available; or

10.2.4made by or on behalf of the receiving Party to potential or actual
investors or acquirers as may be necessary in connection with their evaluation
of such potential or actual investment or acquisition; provided, however, that
such persons shall be subject to obligations of confidentiality and non-use with
respect to such Confidential Information substantially similar to the
obligations of confidentiality and non-use of the receiving Party pursuant to
this Article 10 (with a duration of confidentiality and non-use obligations as
appropriate that is no less than [**] from the date of disclosure).

10.3Use of Name.  Except as expressly provided herein, neither Party shall
mention or otherwise use the name, logo or Trademark of the other Party or any
of its Affiliates or any of its or their (sub)licensees (or any abbreviation or
adaptation thereof) in any publication, press release, marketing and promotional
material or other form of publicity without the prior written approval of such
other Party in each instance.  The restrictions imposed by this Section 10.3
shall not prohibit (i) Abbott from making any disclosure identifying Surmodics
to the extent required in connection with its exercise of its rights or
obligations under this Agreement, (ii) either Party from making any disclosure
identifying the other Party consistent with prior permitted public disclosures
or such other Party’s prior written approval, or (iii) either Party from making
any disclosure identifying the other Party that is required by Applicable Law or
the rules of a stock exchange on which the securities of the disclosing Party
are listed (or to which an application for listing has been submitted).

10.4Public Announcements. The Parties have agreed upon the content of one (1) or
more press releases which shall be issued substantially in the form(s) attached
hereto as Schedule 10.4, the release of which the Parties shall coordinate in
order to accomplish such release promptly upon execution of this
Agreement.  Neither Party shall issue any other public announcement, press
release or other public disclosure regarding this Agreement, its terms, or its
subject matter without the other Party’s prior written consent, except for any
such disclosure that is, in the opinion of the disclosing Party’s counsel,
required by Applicable Law or the rules of a

46

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

stock exchange on which the securities of the disclosing Party are listed (or to
which an application for listing has been submitted).  In the event a Party is,
in the opinion of its counsel, required by Applicable Law or the rules of a
stock exchange on which its securities are listed (or to which an application
for listing has been submitted) to make such a public disclosure, such Party
shall submit the proposed disclosure in writing to the other Party as far in
advance as reasonably practicable (and in no event less than [**] prior to the
anticipated date of disclosure) so as to provide a reasonable opportunity to
comment thereon.  Neither Party shall be required to seek the permission of the
other Party to repeat any information regarding the terms of this Agreement or
any amendment hereto that has already been publicly disclosed by such Party or
by the other Party, in accordance with this Section 10.4, provided that such
information remains accurate as of such time and provided the frequency and form
of such disclosure are reasonable.

10.5Publications. The Parties recognize the desirability of publishing and
publicly disclosing the results of and information regarding, activities under
this Agreement.  Accordingly, Abbott shall be free to publicly disclose the
results of and information regarding, activities under this Agreement, subject
to prior review and consent by Surmodics of any disclosure of Surmodics’
Confidential Information.  Accordingly, prior to publishing or disclosing any
Surmodics Confidential Information, Abbott shall provide Surmodics with drafts
of proposed abstracts, manuscripts or summaries of presentations that cover such
Confidential Information.  Surmodics shall respond promptly through its
designated representative and in any event no later than [**] after receipt of
such proposed publication or presentation.  Surmodics shall not, and shall cause
each of its Affiliates and its and their licensees not to, make any publications
or public disclosures of any Confidential Information of Abbott without Abbott’s
prior written consent.

10.6Return of Confidential Information.  Upon the effective date of the
termination of this Agreement for any reason, upon the written request of a
Party, the non-requesting Party shall either, at the requesting Party’s
election: (i) promptly destroy all copies of such Confidential Information in
the possession or control of the non-requesting Party and confirm such
destruction in writing to the requesting Party; or (ii) promptly deliver to the
requesting Party, at the non-requesting Party’s sole cost and expense, all
copies of such Confidential Information in the possession or control of the
non-requesting Party.  Notwithstanding the foregoing, the non-requesting Party
shall be permitted to retain such Confidential Information (x) to the extent
necessary or useful for purposes of performing any continuing obligations or
exercising any ongoing rights hereunder and, in any event, a single copy of such
Confidential Information for archival purposes and (y) any computer records or
files containing such Confidential Information that have been created solely by
such non-requesting Party’s automatic archiving and back-up procedures, to the
extent created and retained in a manner consistent with such non-requesting
Party’s standard archiving and back-up procedures, but not for any other uses or
purposes.  All Confidential Information shall continue to be subject to the
terms of this Agreement for the period set forth in Section 10.1.

10.7Privileged Communications.  In furtherance of this Agreement, it is expected
that the Parties will, from time to time, disclose to one another privileged
communications with counsel, including opinions, memoranda, letters and other
written, electronic and verbal communications.  Such disclosures are made with
the understanding that they shall remain confidential in accordance with this
Article 10, that they will not be deemed to

47

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

waive any applicable attorney-client or attorney work product or other privilege
and that they are made in connection with the shared community of legal
interests existing between Abbott and Surmodics, including the community of
legal interests in avoiding infringement of any valid, enforceable patents of
Third Parties and maintaining the validity of the Surmodics Product Patents,
Surmodics Other Patents, and Joint Patents.  In the event of any litigation (or
potential litigation) with a Third Party related to this Agreement or the
subject matter hereof, the Parties shall, upon either Party’s request, enter
into a reasonable and customary joint defense agreement.  In any event, each
Party shall consult in a timely manner with the other Party before engaging in
any conduct (e.g., producing information or documents) in connection with
litigation or other proceedings that could conceivably implicate privileges
maintained by the other Party. Notwithstanding anything contained in this
Section 10.7, nothing in this Agreement shall prejudice a Party’s ability to
take discovery of the other Party in disputes between them relating to this
Agreement and no information otherwise admissible or discoverable by a Party
shall become inadmissible or immune from discovery solely due to this Section
10.7.

Article 11
REPRESENTATIONS AND WARRANTIES

11.1Mutual Representations, Warranties, and Covenants.  Surmodics and Abbott
each represents and warrants to the other, as of the Effective Date, and
covenants, that:

11.1.1It is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has all requisite
power and authority, corporate or otherwise, to execute, deliver and perform
this Agreement;

11.1.2The execution and delivery of this Agreement and the performance by it of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action and do not violate:  (i) such Party’s charter documents, bylaws
or other organizational documents; (ii) in any material respect, any agreement,
instrument or contractual obligation to which such Party is bound; (iii) any
requirement of any Applicable Law; or (iv) any order, writ, judgment,
injunction, decree, determination or award of any court or governmental agency
presently in effect applicable to such Party;

11.1.3This Agreement is a legal, valid and binding obligation of such Party
enforceable against it in accordance with its terms and conditions, subject to
the effects of bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditor rights, judicial principles affecting the
availability of specific performance and general principles of equity (whether
enforceability is considered a proceeding at law or equity);

11.1.4It is not under any obligation, contractual or otherwise, to any Person
that conflicts with or is inconsistent in any material respect with the terms of
this Agreement or that would impede the diligent and complete fulfillment of its
obligations hereunder; and

11.1.5Neither it nor any of its Affiliates has been debarred or is subject to
debarment and neither it nor any of its Affiliates will use in any capacity, in
connection with the services to be performed under this Agreement, any Person
who has been debarred pursuant to

48

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

Section 306 of the FFDCA or who is the subject of a conviction described in such
section.  It agrees to inform the other Party in writing promptly if it or any
such Person who is performing services hereunder is debarred or is the subject
of a conviction described in Section 306 or if any action, suit, claim,
investigation or legal or administrative proceeding is pending or, to the best
of its or its Affiliates’ knowledge, is threatened, relating to the debarment or
conviction of it or any such Person performing services hereunder.

11.2Additional Representations, Warranties, and Covenants of
Surmodics.  Surmodics further represents and warrants to Abbott, as of the
Effective Date, and covenants, as follows:  

11.2.1Surmodics is entitled to grant the licenses and other rights specified
herein and during the Term;

11.2.2All Surmodics Product Patents existing as of the Effective Date (the
“Existing Product Patents”) are listed on Schedule 11.2.2, and all Existing
Product Patents, and the Existing SurVeil Trademark and Existing Serene
Trademark, are solely and exclusively owned or exclusively licensed by
Surmodics, free of any encumbrance, lien or claim of ownership by any Third
Party (other than licenses to Third Parties that do not conflict with or
diminish the licenses granted hereunder).  [**];  

11.2.3True, complete and correct (as of the Effective Date) copies of (i) the
file wrappers and other documents and materials relating to the prosecution,
defense, maintenance, validity and enforceability of the Existing Product
Patents, other than those that are publicly available as of the Effective Date,
and (ii) all license or similar agreements pursuant to which Surmodics obtains
rights regarding any intellectual property rights licensed to Abbott hereunder,
including the Existing Product Patents, as amended to the date hereof (the
“In-License Agreements”), in each case ((i) and (ii)) have been provided to
Abbott at least [**] prior to the Effective Date.  All of the In-License
Agreements are listed on Schedule 11.2.3 and are in good standing.  Surmodics
will not (x) commit any acts or permit the occurrence of any omissions that
would cause material breach or termination of any In-License Agreement or (y)
amend or otherwise modify or permit to be amended or modified, any In-License
Agreement;

11.2.4The Exploitation of the Product as contemplated herein does not, and would
not if any such Exploitation (including Commercialization) were to occur as of
the Effective Date, infringe any Existing Third Party Patent or, to Surmodics’
knowledge, misappropriate any proprietary Information of any Third Party.  As of
the Effective Date, neither the Existing SurVeil Trademark nor the Existing
Serene Trademark infringes any Trademark owned by a Third Party in the country
in which the applicable Existing SurVeil Trademark or Existing Serene Trademark
is registered.  As of the Effective Date, no claim or litigation has been
brought or asserted in writing [**] by any Person alleging that (i) the [**] are
invalid or unenforceable (which claim is first made after the issuance of such
Patent or the issuance of the registration of such Trademark) or (ii) the
conception, development, reduction to practice, disclosing, copying, making,
assigning or licensing of the Existing Regulatory Documentation, the Existing
Product Patents, the Existing SurVeil Trademark, or the Surmodics Know-How
existing as of the Effective Date or the Exploitation of the Product as
contemplated herein, violates, infringes, constitutes misappropriation or
otherwise conflicts or interferes with or would

49

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

violate, infringe or otherwise conflict or interfere with, any intellectual
property or proprietary right of any Person;

11.2.5To Surmodics’ knowledge and as of the Effective Date, no Person is
infringing or misappropriating the Existing Product Patents, the Existing
SurVeil Trademark, the Existing Serene Trademark, the Surmodics Know-How or the
Regulatory Documentation to an extent material to the Commercialization of the
Product;

11.2.6All current and former officers, employees, agents and consultants of
Surmodics or any of its Affiliates who are inventors or authors of or have
otherwise contributed in a material manner to the invention, creation or
development or authorship of any Existing Product Patent or Surmodics Know-How
or who otherwise have access to any Confidential Information of Abbott have
executed and delivered to Surmodics or such Affiliate an assignment or other
agreement regarding the (i) protection of proprietary information and
(ii) assignment to Surmodics or such Affiliate to the extent, in the case of any
Information, such Information did not constitute a “work made for hire” (as
defined in the Copyright Act of 1976, as amended) for Surmodics or such
Affiliate of any Surmodics Product Patents, Surmodics Know-How and any and all
other Information that relates to the Product, the current form(s) of which have
been made available for review by Abbott.  To Surmodics’ knowledge and as of the
Effective Date, no current officer, employee, agent or consultant of Surmodics
or any of its Affiliates is in violation of any term of any assignment or other
agreement regarding the protection of Patents or other intellectual property or
proprietary information of Surmodics or such Affiliate or of any employment
contract or any other contractual obligation relating to the relationship of any
such Person with Surmodics;

11.2.7Surmodics has obtained the right (including under any Patents and other
intellectual property rights) to use all Information and all other materials
(including any formulations and manufacturing processes and procedures)
developed or delivered by any Third Party under any agreements between Surmodics
and any such Third Party with respect to the Product as it exists as of the
Effective Date, and Surmodics has the rights under each such agreement to
transfer such rights, Information or other materials to Abbott and its designees
and to grant Abbott the right to use such rights, Information or other materials
in the Exploitation of the Product as contemplated hereunder;

11.2.8The inventions claimed or covered by the Existing Product Patents (i) were
not conceived, discovered, developed or otherwise made in connection with any
research activities funded, in whole or in part, by the federal government of
the United States or any agency thereof and (ii) are not a “subject invention”
as that term is described in 35 U.S.C. Section 201(e) and (iii) are not
otherwise subject to the provisions of the Patent and Trademark Law Amendments
Act of 1980, as amended, codified at 35 U.S.C. §§ 200-212, as amended, as well
as any regulations promulgated pursuant thereto, including in 37 C.F.R. Part
401;

11.2.9Surmodics and its Affiliates have generated, prepared, maintained and
retained all Regulatory Documentation that is required to be maintained or
retained pursuant to and in accordance with Applicable Law;

50

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

11.2.10Neither Surmodics nor any of its Affiliates, nor any of its or their
respective officers, employees or agents has (i) committed (or after the
Effective Date, will commit) an act, (ii) made (or after the Effective Date,
will make) a statement, or (iii) failed (or after the Effective Date, will fail)
to act or make a statement that, in any case ((i), (ii), or (iii)), (x) would be
or create an untrue statement of material fact or fraudulent statement to the
FDA or any other Regulatory Authority with respect to the Exploitation of the
Product or (y) could reasonably be expected to provide a basis for the FDA to
invoke its policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery and Illegal Gratuities”, set forth in 56 Fed. Reg. 46191 (September 10,
1991) and any amendments thereto or any analogous laws or policies in the
Territory, with respect the Exploitation of the Product;

11.2.11Surmodics, its Affiliates, and its and their respective contractors and
consultants have conducted, and with respect to Development occurring after the
Effective Date, will conduct, all Development of the Product in accordance with
good laboratory and clinical practice as applicable and Applicable Law,
including compliance with 21 C.F.R. Parts 50, 54, 56, 58, 812 and similar
regulatory or legal obligations outside the United States.  Surmodics and its
Affiliates have employed (and, with respect to Development that Surmodics will
conduct, will employ) Persons with appropriate education, knowledge and
experience to conduct and to oversee the Development to be conducted by
Surmodics hereunder;

11.2.12True, complete and correct (as of the Effective Date) copies of all
material adverse information with respect to the safety and efficacy of the
Product known to Surmodics have been provided to Abbott prior to the Effective
Date; and

11.2.13Surmodics and its Affiliates have conducted its and their activities with
respect to the Development and Manufacture of the Product in all material
respects in compliance with Applicable Law.  With respect to the Product
Manufactured and supplied by or on behalf of Surmodics, (i) the Product shall be
in conformity with the Specifications for the Product, (ii) the Product shall,
at the time of delivery, have a remaining shelf life not less than [**] of the
then-approved shelf life remaining, (iii) the Product shall have been
Manufactured in conformance in all material respects with QSR, all other
Applicable Law, this Agreement and any Quality Agreement, if applicable,
(iv) the Product shall have been Manufactured in facilities that are in
compliance with Applicable Law at the time of such Manufacture (including
applicable inspection requirements of FDA and other Regulatory Authorities),
(v) the Product shall not be adulterated or misbranded under the FFDCA or
similar provisions of any other Applicable Law, and (vi) the Product may be
introduced into interstate commerce pursuant to the FFDCA.

11.3DISCLAIMER OF WARRANTIES.  EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH
HEREIN, NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS ANY WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER
WRITTEN OR ORAL OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO
THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES.

51

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

Article 12
INDEMNITY

12.1Indemnification of Surmodics.  Abbott shall indemnify Surmodics, its
Affiliates and its and their respective directors, officers, employees and
agents and defend and save each of them harmless, from and against any and all
losses, damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”) in connection with any
and all suits, investigations, claims or demands of Third Parties (collectively,
“Third Party Claims”) arising from or occurring as a result of:  (i) the breach
by Abbott of this Agreement; (ii) the gross negligence or willful misconduct on
the part of Abbott or its Affiliates or its or their respective directors,
officers, employees or agents in performing its or their obligations under this
Agreement; or (iii) except for the use of any Marketing Materials to the extent
that any claim in such Marketing Materials is (a) provided by or on behalf of
Surmodics to Abbott or its Affiliates for use in such Marketing Materials or (b)
otherwise expressly verified in writing by Surmodics, the Exploitation of the
Product by or on behalf of Abbott or its Affiliates, except, in each case ((i),
(ii), and (iii)), for those Losses for which Surmodics has an obligation to
indemnify Abbott pursuant to Section 12.2, as to which Losses each Party shall
indemnify the other to the extent of their respective
liability.  Notwithstanding anything to the contrary in this Section 12.1, the
foregoing indemnification obligations shall not apply to Third Party Claims for
the infringement of any Patent, Trademark, or other intellectual property rights
of any Third Party in connection with the Exploitation of the Product or other
activities hereunder, which shall be governed by Article 9.

12.2Indemnification of Abbott.  Surmodics shall indemnify Abbott, its Affiliates
and its and their respective directors, officers, employees and agents and
defend and save each of them harmless, from and against any and all Losses in
connection with any and all Third Party Claims arising from or occurring as a
result of:  (i) the breach by Surmodics of this Agreement; (ii) the gross
negligence or willful misconduct on the part of Surmodics or its Affiliates or
its or their respective directors, officers, employees or agents in performing
its or their obligations under this Agreement; (iii) the Exploitation of the
Product by or on behalf of Surmodics or its Affiliates anywhere in the world
during the Term, prior to the Effective Date, or after the Term; or (iv) the
misappropriation by Surmodics or its Affiliates or its or their respective
directors, officers, employees or agents of any proprietary Information of any
Third Party in connection with the Exploitation of the Product or other
activities hereunder, except, in each case ((i), (ii), (iii), and (iv)), for
those Losses for which Abbott has an obligation to indemnify Surmodics pursuant
to Section 12.1, as to which Losses each Party shall indemnify the other to the
extent of their respective liability.  Notwithstanding anything to the contrary
in this Section 12.2, the foregoing indemnification obligations (other than the
obligation in clause (iv) of this Section 12.2) shall not apply to Third Party
Claims for the infringement of any Patent, Trademark, or other intellectual
property rights of any Third Party in the Exploitation of the Product or other
activities hereunder, which shall be governed by Article 9.  

12.3Indemnification Procedures.

12.3.1Notice of Claim. All indemnification claims in respect of a Party, its
Affiliates, or its or their respective directors, officers, employees or agents
shall be made solely by such Party to this Agreement (the “Indemnified
Party”).  The Indemnified Party shall

52

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

give the indemnifying Party prompt written notice (an “Indemnification Claim
Notice”) of any Losses or discovery of fact upon which such Indemnified Party
intends to base a request for indemnification under this Article 12, but in no
event shall the indemnifying Party be liable for any Losses that result from any
delay in providing such notice.  Each Indemnification Claim Notice must contain
a description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss is known at such time).  The Indemnified
Party shall furnish promptly to the indemnifying Party copies of all papers and
official documents received in respect of any Losses and Third Party Claims.

12.3.2Control of Defense.  At its option, the indemnifying Party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within [**] after the indemnifying Party’s receipt of an Indemnification
Claim Notice.  The assumption of the defense of a Third Party Claim by the
indemnifying Party shall not be construed as an acknowledgment that the
indemnifying Party is liable to indemnify the Indemnified Party in respect of
the Third Party Claim, nor shall it constitute a waiver by the indemnifying
Party of any defenses it may assert against the Indemnified Party’s claim for
indemnification.  Upon assuming the defense of a Third Party Claim, the
indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the indemnifying Party.  In the event the
indemnifying Party assumes the defense of a Third Party Claim, the Indemnified
Party shall immediately deliver to the indemnifying Party all original notices
and documents (including court papers) received by the Indemnified Party in
connection with the Third Party Claim.  Should the indemnifying Party assume the
defense of a Third Party Claim, except as provided in Section 12.3.3, the
indemnifying Party shall not be liable to the Indemnified Party for any legal
expenses subsequently incurred by such Indemnified Party in connection with the
analysis, defense or settlement of the Third Party Claim unless specifically
requested in writing by the indemnifying Party.  In the event that it is
ultimately determined that the indemnifying Party is not obligated to indemnify,
defend or hold harmless the Indemnified Party from and against the Third Party
Claim, the Indemnified Party shall reimburse the indemnifying Party for any and
all reasonable costs and expenses (including reasonable attorneys’ fees and
costs of suit) and any Losses incurred by the indemnifying Party in its defense
of the Third Party Claim.

12.3.3Right to Participate in Defense.  Any Indemnified Party shall be entitled
to participate in, but not control, the defense of such Third Party Claim and to
employ counsel of its choice for such purpose; provided, however, that such
employment shall be at the Indemnified Party’s sole cost and expense unless
(i) the employment thereof has been specifically authorized in writing by the
indemnifying Party, (ii) the indemnifying Party has failed to assume the defense
and employ counsel in accordance with Section 12.3.2 (in which case the
Indemnified Party shall control the defense) or (iii) the interests of the
applicable indemnitee and the indemnifying Party with respect to such Third
Party Claim are sufficiently adverse to prohibit the representation by the same
counsel of both parties under Applicable Law, ethical rules or equitable
principles.

12.3.4Settlement.  With respect to any Losses relating solely to the payment of
money damages in connection with a Third Party Claim and that shall not result
in the applicable indemnitee becoming subject to injunctive or other relief or
otherwise adversely affect the business of the Indemnified Party in any manner
and as to which the indemnifying

53

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

Party shall have acknowledged in writing the obligation to indemnify the
applicable indemnitee hereunder, the indemnifying Party shall have the sole
right to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss, on such terms as the indemnifying Party, in its
sole discretion, shall deem appropriate.  With respect to all other Losses in
connection with Third Party Claims, where the indemnifying Party has assumed the
defense of the Third Party Claim in accordance with Section 12.3.2, the
indemnifying Party shall have authority to consent to the entry of any judgment,
enter into any settlement or otherwise dispose of such Loss; provided it obtains
the prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed).  If the indemnifying Party does
not assume and conduct the defense of a Third Party Claim as provided above, the
Indemnified Party may defend against such Third Party Claim; provided that the
Indemnified Party shall not settle any Third Party Claim without the prior
written consent of the indemnifying Party (which consent shall not be
unreasonably withheld, conditioned or delayed).

12.3.5Cooperation.  Regardless of whether the indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party shall and shall
cause each applicable indemnitee to, cooperate in the defense or prosecution
thereof and shall furnish such records, information and testimony, provide such
witnesses and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith.  Such
cooperation shall include access during normal business hours afforded to the
indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim
and making applicable indemnitees and other employees and agents available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder and the indemnifying Party shall reimburse the
Indemnified Party for all its reasonable and verifiable out-of-pocket expenses
in connection therewith.

12.3.6Expenses.  Except as provided above, the reasonable and verifiable costs
and expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any Third Party Claim shall be reimbursed
on a Calendar Quarter basis in arrears by the indemnifying Party, without
prejudice to the indemnifying Party’s right to contest the Indemnified Party’s
right to indemnification and subject to refund in the event the indemnifying
Party is ultimately held not to be obligated to indemnify the Indemnified Party.

12.4Special, Indirect and Other Losses.  EXCEPT (I) IN THE EVENT OF THE WILLFUL
MISCONDUCT OR FRAUD OF A PARTY OR A PARTY’S BREACH OF ITS OBLIGATIONS UNDER
ARTICLE 10 OR SECTION 8.4 AND (II) TO THE EXTENT ANY SUCH DAMAGES ARE REQUIRED
TO BE PAID TO A THIRD PARTY AS PART OF A CLAIM FOR WHICH A PARTY PROVIDES
INDEMNIFICATION UNDER THIS ARTICLE 12, NEITHER PARTY NOR ANY OF ITS AFFILIATES
OR SUBLICENSEES SHALL BE LIABLE IN CONTRACT, TORT, NEGLIGENCE, BREACH OF
STATUTORY DUTY OR OTHERWISE FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL
OR PUNITIVE DAMAGES OR FOR LOSS OF PROFITS SUFFERED

54

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

BY THE OTHER PARTY, WHETHER FORESEEABLE OR NOT, REGARDLESS OF ANY NOTICE OF SUCH
DAMAGES.

12.5Insurance.  Each Party shall have and maintain such types and amounts of
insurance covering its Exploitation of the Product as is (i) normal and
customary in the medical device industry generally for parties similarly
situated and (ii) otherwise required by Applicable Law.

Article 13
TERM AND TERMINATION

13.1Term.  This Agreement shall commence on the Effective Date and, unless
earlier terminated in accordance herewith, shall continue in force and effect
until December 31, 2032 (“Initial Term”) or, if Abbott elects by written notice
to Surmodics no later than [**] prior to the last day of the Initial Term,
December 31, 2035 (“Extended Term”) (such period, whether the Initial Term or
the Extended Term, the “Term”).

13.2Termination for Material Breach.  

13.2.1In General.  If either Party (the “Notifying Party”) believes that the
other Party (the “Breaching Party”) has materially breached one or more of its
material obligations under this Agreement, then the Notifying Party may deliver
notice of such material breach to the Breaching Party (a “Default Notice”).  If
the Breaching Party does not dispute that it has committed a material breach of
one or more of its material obligations under this Agreement, then if the
Breaching Party fails to cure such breach, or fails to take steps as would be
considered reasonable to effectively cure such breach, within [**] after receipt
of the Default Notice, or, in the case of failure to fulfill payment obligations
hereunder, within [**] after receipt of the Default Notice, or if such
compliance cannot be fully achieved within such [**] or [**] period, as
applicable, and the Breaching Party has failed to commence compliance or has
failed to use diligent efforts to achieve full compliance as soon thereafter as
is reasonably possible, the Notifying Party may terminate this Agreement upon
written notice to the Breaching Party.  If the Breaching Party disputes that it
has materially breached one or more of its material obligations under this
Agreement, the Notifying Party shall not be entitled to terminate the Agreement
unless and until (i) a final and non-appealable judgment has been issued
pursuant to which the Breaching Party is determined to have been in material
breach of one or more of its material obligations under this Agreement (an
“Adverse Ruling”), and (ii) either (A) if such Adverse Ruling provides for a
remedy for such breach and the Notifying Party has not performed such remedy in
the time period provided in such Adverse Ruling or (B) such Adverse Ruling does
not provide for a remedy for such breach and permits termination of this
Agreement.  Any termination of this Agreement must be made by written notice to
the Breaching Party.

13.2.2Invocation of Termination for Material Breach.  Notwithstanding the
foregoing, the Parties agree that termination pursuant to this Section 13.2 is

55

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

a remedy to be invoked only if the breach cannot be adequately remedied through
specific performance, the payment of money damages, or any combination thereof.

13.2.3Milestones.  In the event that a Default Notice has been delivered by
Abbott under this Section 13.2, then unless and until the corresponding material
breach has been cured by Surmodics or Abbott indicates that it no longer intends
to terminate for material breach, then any obligation that Abbott may have to
pay a Milestone Payment in respect of any Milestone achieved after delivery of
such Default Notice shall be suspended unless and until it is determined, in
accordance with Section 13.2.1, that a material breach has not occurred.  In the
event that a termination for material breach occurs pursuant to this Section
13.2, then Abbott’s obligation to pay such Milestone Payment(s) shall cease and
such suspended Milestone Payment(s) shall no longer be due.

13.3Additional Termination Rights by Abbott.

13.3.1For Cause.  

(i)Without limiting the rights or obligations of the Parties under Section 5.4,
Section 5.6, or Section 5.7, if Abbott reasonably believes that there is a
concern with respect to the safety of the Product that makes the continued
promotion, marketing, sale or distribution of the Product inadvisable, Abbott
may notify Surmodics.  Upon delivery of such notice, or upon the delivery of
notice by Abbott pursuant to Section 5.7 regarding a disagreement between the
Parties regarding the advisability or necessity of any recall or advisory letter
(the date of the earlier of either such delivery, the “Suspension Period
Commencement Date”), the Agreement shall remain in effect but (a) all of
Abbott’s obligations to promote, market, sell, distribute, or otherwise
Commercialize the Product shall be suspended, (b) Abbott shall have the right to
cancel any outstanding POs, (c) all Forecasts shall be deemed to be non-binding,
(d) Abbott shall have no right to submit additional POs, and (e) all remaining
obligations of either Party to Develop the Product, if any, shall be suspended,
in each case ((a), (b), (c), (d), and (e)) for the duration of the Suspension
Period (as defined below).  Representatives of the Parties shall then meet
within [**] to discuss in good faith such concern or such disagreement,
determine if Surmodics is capable of addressing such concern or such
disagreement, and formulate an action plan so that promotion, marketing, sale,
distribution, and other Commercialization, and Development, of the Product may
be resumed within a reasonable period of time which shall not exceed [**] from
the date of such meeting, provided that if such concern cannot be resolved
within [**] the Parties may mutually agree in writing to extend such period of
time (the period beginning on the Suspension Period Commencement Date and ending
at the end of such period of time, the “Suspension Period”).  If the Parties are
unable to formulate such action plan to Abbott’s reasonable satisfaction within
[**] of commencing the discussions contemplated by the foregoing sentence,
Abbott shall have the right to terminate this Agreement effective immediately.  

(ii)Abbott may terminate this Agreement effective immediately upon written
notice to Surmodics if any Milestone listed in Section 1 of Schedule 7 is not
achieved by the date that is [**] after the target date specified for such
Milestone in Section 1 of Schedule 7.

56

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

13.3.2For Convenience.  Abbott may terminate this Agreement for any or no reason
upon one (1) year’s prior written notice to Surmodics.

13.4Termination for Patent Challenge.  If Abbott or any of its Affiliates
Challenges any of the Surmodics Product Patents or Surmodics Other Patents, then
unless, within [**] after written notice thereof by Surmodics, Abbott withdraws
or causes to be withdrawn all such Challenges, this Agreement shall
automatically terminate upon the expiration of such [**] period.

13.5Termination for Insolvency.  In the event that either Party (i) files for
protection under bankruptcy or insolvency laws, (ii) makes an assignment for the
benefit of creditors, (iii) appoints or suffers appointment of a receiver or
trustee over substantially all of its property that is not discharged within[**]
after such filing, (iv) proposes a written agreement of composition or extension
of its debts, (v) proposes or is a party to any dissolution or liquidation,
(vi) files a petition under any bankruptcy or insolvency act or has any such
petition filed against it that is not discharged within [**] of the filing
thereof, or (vii) admits in writing its inability generally to meet its
obligations as they fall due in the general course, then the other Party may
terminate this Agreement effective immediately upon written notice to such
Party.

13.6Rights in Bankruptcy.  All rights and licenses granted under or pursuant to
this Agreement by Abbott or Surmodics are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the U.S. Bankruptcy Code or any analogous
provisions in any other country or jurisdiction, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code.  The Parties agree that the Parties, as licensees of such rights under
this Agreement, shall retain and may fully exercise all of their rights and
elections under the U.S. Bankruptcy Code or any analogous provisions in any
other country or jurisdiction.  The Parties further agree that, in the event of
the commencement of a bankruptcy proceeding by or against either Party under the
U.S. Bankruptcy Code or any analogous provisions in any other country, the Party
hereto that is not a Party to such proceeding shall be entitled to a complete
duplicate of (or complete access to, as appropriate) any such intellectual
property and all embodiments of such intellectual property, which, if not
already in the non-subject Party’s possession, shall be promptly delivered to it
(i) upon any such commencement of a bankruptcy proceeding upon the non-subject
Party’s written request therefor, unless the Party subject to such proceeding
elects to continue to perform all of its obligations under this Agreement, or
(ii) if not delivered under clause (i) above, following the rejection of this
Agreement by or on behalf of the Party subject to such proceeding upon written
request therefor by the non-subject Party.  The Parties acknowledge and agree
that payments made under Section 7.2 or Section 7.3 shall not (x) constitute
royalties within the meaning of Section 365(n) of the U.S. Bankruptcy Code or
any analogous provisions in any other country or (y) relate to licenses of
intellectual property hereunder.

13.7Consequences of Expiration or Termination.  

13.7.1Upon Termination for Convenience.  In the event of termination of this
Agreement by Abbott pursuant to Section 13.3.2, (i) Abbott shall pay Milestone
Payment(s) pursuant to Section 7.2 as and to the extent that the applicable
Milestone(s) are achieved prior to the effective date of such termination, and
(ii) on the effective date of such

57

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

termination, Abbott shall pay the Milestone Payment(s) for any Milestone(s) that
have not yet then been achieved, if any, in such amount as if such Milestone(s)
were achieved on the effective date of such termination.

13.7.2Fulfillment of Final POs; Sell Off.  Upon expiration or earlier
termination of this Agreement for any reason, (i) Surmodics shall, at Abbott’s
request, fulfill all POs submitted prior to such expiration or termination in
accordance with the terms and conditions of this Agreement in effect prior to
the date of such expiration or termination until such POs have been fully
satisfied by delivery of conforming Product, and (ii) Abbott shall have the
right to continue to distribute and sell Abbott’s inventory of the Product in
the Territory until the expiration of the shelf life of the applicable Products,
provided that Section 7.3 shall remain in force and effect with respect to any
such sales.  Notwithstanding the foregoing, (a) from and after the date on which
either Party delivers a notice of termination hereunder, Abbott shall not submit
any PO with any delivery date that falls after the expected date of termination
of this Agreement, and (b) Abbott shall not submit any PO with any delivery date
that falls after the expected date of expiration of this Agreement.  

13.8Remedies.  Except as otherwise expressly provided herein, termination of
this Agreement in accordance with the provisions hereof shall not limit remedies
that may otherwise be available in law or equity.

13.9Accrued Rights; Surviving Obligations.  Termination or expiration of this
Agreement for any reason shall be without prejudice to any rights that shall
have accrued to the benefit of a Party prior to such termination or
expiration.  Such termination or expiration shall not relieve a Party from
obligations that are expressly indicated to survive the termination or
expiration of this Agreement.  Without limiting the foregoing, Sections 4.1.10,
5.2, 5.4, 5.5, 5.6, 5.7, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 8.1 (solely for
purposes of Abbott’s exercise of its rights pursuant to Section 13.7.2), 9.1.1
(solely to the extent any perpetual license grants have been granted pursuant to
such Section), 9.2.2 (solely to the extent any perpetual license grants have
been granted pursuant to such Section), 9.4, 9.5 (solely to the extent
applicable to Section 9.4), 9.6 (solely to the extent applicable to Section
9.4), 9.7 (solely to the extent applicable to Section 9.4), 9.8 (solely to the
extent applicable to Section 9.4), 9.9 (solely to the extent applicable to
Section 9.4), 11.3, 12.1, 12.2, 12.3, 12.4, 13.6, 13.7, 13.8, 14.4, 14.6, 14.7,
14.8, 14.9, 14.10, 14.11, 14.12, 14.13, 14.14, 14.15 (solely to the extent
applicable to other surviving provisions), 14.17, 14.18, 14.19, 14.20 and this
Section 13.9, and Article 1 (solely to the extent applicable to other surviving
provisions) and Article 10 of this Agreement shall survive the termination or
expiration of this Agreement for any reason.

Article 14
MISCELLANEOUS

14.1Force Majeure.  Neither Party shall be held liable or responsible to the
other Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement (other
than an obligation to make payments) when such failure or delay is caused by or
results from events beyond the reasonable control of the non-performing Party,
including fires, floods, earthquakes, hurricanes, embargoes, shortages,
epidemics, quarantines, war, acts of war (whether war be declared or not),
terrorist

58

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

acts, insurrections, riots, civil commotion, strikes, lockouts or other labor
disturbances (whether involving the workforce of the non-performing Party or of
any other Person), acts of God or acts, omissions or delays in acting by any
governmental authority (except to the extent such delay results from the breach
by the non-performing Party or any of its Affiliates of any term or condition of
this Agreement).  The non-performing Party shall notify the other Party of such
force majeure within [**] after such occurrence by giving written notice to the
other Party stating the nature of the event, its anticipated duration and any
action being taken to avoid or minimize its effect.  The suspension of
performance shall be of no greater scope and no longer duration than is
necessary and the non-performing Party shall use reasonable efforts to remedy
its inability to perform.  

14.2Export Control.  This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on the Parties from time to
time.  Each Party agrees that it will not export, directly or indirectly, any
technical information acquired from the other Party under this Agreement or any
products using such technical information to a location or in a manner that at
the time of export requires an export license or other governmental approval,
without first obtaining the written consent to do so from the appropriate agency
or other governmental entity in accordance with Applicable Law.

14.3Change in Control of Surmodics.

14.3.1Notice; Parent Guarantee.  Not later than [**] following the earlier of
(i) the effective date of a Change in Control of Surmodics or Acquisition by
Surmodics and (ii) the public announcement by or on behalf of Surmodics of the
entry by Surmodics into a definitive agreement providing for a Change in Control
of Surmodics or Acquisition by Surmodics, Surmodics (or its successor) shall
provide Abbott with written notice informing Abbott of such
transaction.  Surmodics shall cause its ultimate parent following any such
Change in Control of Surmodics to guarantee, pursuant to a written agreement to
be entered into between such ultimate parent and Abbott in a form reasonably
acceptable to Abbott, all of the obligations of Surmodics hereunder.

14.3.2Abbott’s Rights.  If the Change in Control of Surmodics or Acquisition by
Surmodics involves a Competitor, or will result in Surmodics controlling, being
controlled by, or being under common control with a Competitor (in each case
determined at the time of the public announcement of such Change in Control or
Acquisition), then, without limiting [**], Abbott shall have the right, in its
sole and absolute discretion, by written notice delivered to Surmodics (or its
successor) within [**] after the effective date of such Change in Control or
Acquisition, to (i) terminate this Agreement effective [**] after delivery of
such notice by Abbott; (ii) disband, or terminate the activities of, the JDC; or
(iii) require Surmodics and the Change in Control or Acquisition party to adopt
reasonable procedures agreed upon in writing to prevent disclosure of the
Confidential Information of Abbott.

14.4Assignment.  

14.4.1In General. Neither Party may assign its rights or, except as provided in
Section 3.2 or Section 14.5, delegate its obligations under this Agreement,
whether

59

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

by operation of law or otherwise, in whole or in part without the prior written
consent of the other Party, except that (a) Abbott shall have the right, without
such consent, (i) to perform any or all of its obligations and exercise any or
all of its rights under this Agreement through any of its Affiliates or its or
their (sub)licensees, and (ii) assign any or all of its rights and delegate any
or all of its obligations hereunder to any of its Affiliates or its or their
(sub)contractors or (sub)distributors or to any successor in interest (whether
by merger, acquisition, asset purchase or otherwise) to all or substantially all
of its [**] business, provided that Abbott shall provide written notice to
Surmodics within thirty (30) days after such assignment or delegation and
(b) Surmodics shall have the right to (i) use an Approved Subcontractor to
perform those obligations hereunder of Surmodics for which the Approved
Subcontractor is approved, and (ii) assign any or all of its rights and delegate
any or all of its obligations hereunder to any of its Affiliates or to any
successor in interest (whether by merger, acquisition, asset purchase or
otherwise) to all or substantially all of its business, provided that Surmodics
shall provide written notice to Abbott within [**] after such assignment or
delegation.  Any permitted successor of a Party or any permitted assignee of all
of a Party’s rights under this Agreement that has also assumed all of such
Party’s obligations hereunder in writing shall, upon any such succession or
assignment and assumption, be deemed to be a party to this Agreement as though
named herein in substitution for the assigning Party, whereupon the assigning
Party shall cease to be a party to this Agreement and shall cease to have any
rights or obligations under this Agreement.  All validly assigned rights of a
Party shall inure to the benefit of and be enforceable by, and all validly
delegated obligations of such Party shall be binding on and be enforceable
against, the permitted successors and assigns of such Party.  Any attempted
assignment or delegation in violation of this Section 14.4.1 shall be void and
of no effect.  Notwithstanding any other provision of this Section 14.4.1, the
terms of this Agreement may be varied, amended or modified or this Agreement may
be suspended, canceled or terminated without the consent of any assignee or
delegate that is not deemed pursuant to the provisions of this Section 14.4.1 to
have become a party to this Agreement.

14.4.2Certain Exclusions of Prior IP and Materials of Assignees and New
Affiliates.  The rights to Information, materials and intellectual property:
(i) Controlled by a Third Party permitted assignee of Surmodics, which
Information, materials and intellectual property were Controlled by such
assignee immediately prior to such assignment; (ii) Controlled by an Affiliate
of Surmodics who becomes an Affiliate through any Change in Control of
Surmodics, which Information, materials and intellectual property were
Controlled by such Affiliate immediately prior to such Change in Control; or
(iii) Controlled by an Affiliate of Surmodics who becomes an Affiliate through
any Acquisition by Surmodics, which Information, materials and intellectual
property were Controlled by such Affiliate immediately prior to such
Acquisition, shall be (x) in the case of clauses (i) and (ii) of this Section
14.4.2, automatically excluded from the definition of Surmodics Product Patents,
and (y) in each case ((i), (ii), and (iii)), automatically excluded from the
definition of Surmodics Other Patents and from the definition of Surmodics
Know-How (except to the extent that such Information, materials, or intellectual
property are introduced into or are actually practiced in the Product).

14.5Subcontracting.  In the case of any (sub)contracting or (sub)distributing by
either Party, such (sub)contracting or (sub)distributing shall not relieve the
(sub)contracting or (sub)distributing Party of any of its obligation or
liability hereunder and the (sub)contracting or (sub)distributing Party shall be
and remain fully responsible and liable therefor (except to the

60

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

extent the applicable obligation has been satisfactorily performed by the
applicable (sub)contractor or (sub)distributor).

14.6Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby, (i) such provision shall be fully severable,
(ii) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (iii) the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (iv) in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties.  To the fullest extent permitted by Applicable Law,
each Party hereby waives any provision of law that would render any provision
hereof illegal, invalid or unenforceable in any respect.

14.7Dispute Resolution.  

14.7.1Good Faith Negotiation; Litigation.  Except as provided in Section
4.1.10(ii) or Section 7.9.2, if any dispute arises between the Parties in
connection with or relating to this Agreement or any document or instrument
delivered in connection herewith (a “Dispute”), then either Party shall have the
right to refer such Dispute to the Senior Officers for attempted resolution by
good faith negotiations during a period of [**].  Any final decision mutually
agreed to by the Senior Officers shall be conclusive and binding on the
Parties.  [**].

14.7.2No Limitation on Equitable Relief.  Section 14.7.1 shall not limit or
constrain either Party’s ability to seek equitable relief and either Party may
institute proceedings therefor in accordance with Section 14.8 without resort to
the procedures described in Section 14.7.1.

14.8Governing Law, Jurisdiction, and Venue.

14.8.1Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of Illinois, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction.  The Parties
agree to exclude the application to this Agreement of the United Nations
Convention on Contracts for the International Sale of Goods.

14.8.2Jurisdiction.  Subject to Section 14.12, the Parties hereby irrevocably
and unconditionally consent to the exclusive jurisdiction of the United States
District Court for the Northern District of Illinois for any action, suit or
proceeding (other than appeals therefrom) arising out of or relating to this
Agreement and agree not to commence any action, suit or proceeding (other than
appeals therefrom) related thereto except in such court.  The Parties
irrevocably and unconditionally waive their right to a jury trial.

14.8.3Venue.  The Parties further hereby irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding (other
than appeals therefrom) arising out of or relating to this Agreement in the
United States District Court for the

61

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

Northern District of Illinois and hereby further irrevocably and unconditionally
waive and agree not to plead or claim in such court that any such action, suit
or proceeding brought in such court has been brought in an inconvenient forum.

14.9Notices.

14.9.1Notice Requirements.  Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement shall
be in writing, shall refer specifically to this Agreement and shall be deemed
given only if delivered by hand or sent by facsimile transmission (with
transmission confirmed) or by internationally recognized overnight delivery
service that maintains records of delivery, addressed to the Parties at their
respective addresses specified in Section 14.9.2 or to such other address as the
Party to whom notice is to be given may have provided to the other Party in
accordance with this Section 14.9.1.  Such notice shall be deemed to have been
given as of the date delivered by hand or transmitted by facsimile (with
transmission confirmed) if delivered before 5:00 p.m. in the time zone of the
recipient on a Business Day (or if not delivered before 5:00 p.m. in the time
zone of the recipient, on the next Business Day), or on the second Business Day
(at the place of delivery) after deposit with an internationally recognized
overnight delivery service.  Any notice delivered by facsimile shall be
confirmed by a hard copy delivered as soon as practicable thereafter.  The
Parties may from time to time identify different contact persons for POs,
forecasts, order acceptances, and notices or communications regarding POs,
forecasts, non-conforming product, product testing, acceptance of product and
similar supply-related matters.  

14.9.2Address for Notice.

If to Abbott, to:

Abbott Vascular

3200 Lakeside Drive

Santa Clara, CA 95045

Attention: [**]

Facsimile: [**]

with a copy (which shall not constitute notice) to:

Abbott Vascular

3200 Lakeside Drive, MS 315

Santa Clara, CA 95045

Attention: [**]

Facsimile: [**]

62

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

with another copy (which shall not constitute notice) to:

Abbott Laboratories

Dept. 32CO; AP6A

100 Abbott Park Road

Abbott Park, Illinois 60064

Attention: [**]

Facsimile: [**]

If to Surmodics, to:

Surmodics, Inc.

9924 West 74th Street

Eden Prairie, Minnesota 55344-3523

Attention: [**]

Facsimile: [**]

with a copy (which shall not constitute notice) to:

Surmodics, Inc.

9924 West 74th Street

Eden Prairie, Minnesota 55344-3523

Attention: [**]

Facsimile: [**]

and a copy (which shall not constitute notice) to:

Perkins Coie LLP

11988 El Camino Real, Suite 350

San Diego, CA 92130

Attention: [**]

Facsimile: [**]

14.10Entire Agreement; Amendments.  This Agreement, together with the Schedules
attached hereto, sets forth and constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
all prior agreements, understandings, promises and representations, whether
written or oral, with respect thereto are superseded hereby.  Each Party
confirms that it is not relying on any representations or warranties of the
other Party except as specifically set forth in this Agreement.  No amendment,
modification, release or discharge shall be binding upon the Parties unless in
writing and duly executed by authorized representatives of both Parties.  In the
event of any inconsistencies between this Agreement and any schedules or other
attachments hereto, the terms of this Agreement shall control.

63

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

14.11English Language.  This Agreement shall be written and executed in and all
other communications under or in connection with this Agreement shall be in, the
English language.  Any translation into any other language shall not be an
official version thereof and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

14.12Equitable Relief.  Each Party acknowledges and agrees that the restrictions
set forth in Section 8.4, Article 4, Article 9, and Article 10 are reasonable
and necessary to protect the legitimate interests of the other Party and that
such other Party would not have entered into this Agreement in the absence of
such restrictions and that any breach or threatened breach of any provision of
such Articles will result in irreparable injury to such other Party for which
there would be no adequate remedy at law.  In the event of a breach or
threatened breach of any provision of such Section or Articles, the
non-breaching Party shall be authorized and entitled to obtain from any court of
competent jurisdiction injunctive relief, whether preliminary or permanent,
specific performance and an equitable accounting of all earnings, profits and
other benefits arising from such breach, which rights shall be cumulative and in
addition to any other rights or remedies to which such non-breaching Party may
be entitled in law or equity.  Both Parties agree to waive any requirement that
the other (i) post a bond or other security as a condition for obtaining any
such relief and (ii) show irreparable harm, balancing of harms, consideration of
the public interest or inadequacy of monetary damages as a remedy.  Nothing in
this Section 14.12 is intended, or should be construed, to limit either Party’s
right to equitable relief or any other remedy for a breach of any other
provision of this Agreement.

14.13Waiver and Non-Exclusion of Remedies.  Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition.  The waiver by either Party hereto of any right hereunder or of the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by such
other Party whether of a similar nature or otherwise.  The rights and remedies
provided herein are cumulative and do not exclude any other right or remedy
provided by Applicable Law or otherwise available except as expressly set forth
herein.

14.14No Benefit to Third Parties.  Except as provided in Article 12, the
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns and they shall not
be construed as conferring any rights on any other Persons.

14.15Further Assurance.  Each Party shall duly execute and deliver or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.

64

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

14.16Relationship of the Parties.  It is expressly agreed that Surmodics, on the
one hand, and Abbott, on the other hand, shall be independent contractors and
nothing in this Agreement shall be deemed or construed to create a partnership,
joint venture, employment relationship, franchise, fiduciary relationship or
agency.  Neither Surmodics, on the one hand, nor Abbott, on the other hand,
shall have the authority to make any statements, representations or commitments
of any kind, or to take any action that will be binding on the other, without
the prior written consent of the other Party to do so.  All persons employed by
a Party shall be employees of such Party and not of the other Party and all
costs and obligations incurred by reason of any such employment shall be for the
account and expense of such first Party.  

14.17Non-Solicitation of Employees.  Commencing on the Effective Date and for a
period of [**] thereafter, neither Party shall, directly or indirectly, actively
recruit or solicit any employee of the other Party with whom such Party has come
into contact or interacted for the purposes of performing this Agreement,
without the prior consent of the other Party.  For purposes of this Section
14.17, “solicit” shall be deemed not to include:  (i) circumstances where an
employee of one Party or any of its Affiliates initially contacts the other
Party or any of such Party’s Affiliates seeking employment; or (ii) general
solicitations of employment not specifically targeted at such employees.

14.18References.  Unless otherwise specified, (i) references in this Agreement
to any Article, Section or Schedule shall mean references to such Article,
Section or Schedule of this Agreement, (ii) references in any Section to any
clause are references to such clause of such Section and (iii) references to any
agreement, instrument or other document in this Agreement refer to such
agreement, instrument or other document as originally executed or, if
subsequently amended, replaced or supplemented from time to time, as so amended,
replaced or supplemented and in effect at the relevant time of reference
thereto.

14.19Construction.  Except where the context otherwise requires, wherever used,
the singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or).  Whenever this Agreement refers to a number of days,
unless otherwise specified, such number refers to calendar days.  The captions
of this Agreement are for convenience of reference only and in no way define,
describe, extend or limit the scope or intent of this Agreement or the intent of
any provision contained in this Agreement.  The term “including,” “include,” or
“includes” as used herein shall mean including, without limiting the generality
of any description preceding such term.  The language of this Agreement shall be
deemed to be the language mutually chosen by the Parties and no rule of strict
construction shall be applied against either Party.

14.20Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may be
executed by facsimile, PDF format via email or other electronically transmitted
signatures and such signatures shall be deemed to bind each Party hereto as if
they were original signatures.

[SIGNATURE PAGE FOLLOWS.]

 

 

65

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.

 

ABBOTT VASCULAR, INC.

SURMODICS, INC.

 

 

 

 

 

 

 

 

By:

[**]

By:

/s/ Gary R. Maharaj

 

 

 

 

Name:

[**]

Name:

Gary R. Maharaj

 

 

 

 

Title:

[**]

Title:

President and CEO

 

 

 

[Signature Page to Development and Distribution Agreement]

 

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

Schedule 1.50

Existing Serene Trademark

[**]

 

 

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

Schedule 1.51

Existing SurVeil Trademark

[**]

 

 

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

Schedule 1.122

Supply Disruption

[**]

 

 

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

Schedule 1.124

Surmodics Other Patents

[**] [13 additional pages omitted from this Schedule 1.124]

 

 

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

Schedule 2.1.1(ii)

Approved Subcontractors

[**] [2 additional pages omitted from this Schedule 2.1.1(ii)]

 

 

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

Schedule 4.1.2

Purchase Order Requirements

[**] [1 additional page omitted from this Schedule 4.1.2]

 

 

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

Schedule 4.1.7(i)

Specifications

[**] [14 additional pages omitted from this Schedule 4.1.7(i)]

 

 

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

Schedule 7

Certain Financial Information and Definitions

[**] [4 additional pages omitted from this Schedule 7]

 

 

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

Schedule 8.4.1

Exceptions to Exclusivity

[**]

 

 

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

Schedule 10.4

Public Announcements

Abbott and Surmodics Announce Agreement for Next-Generation Drug-Coated Balloon

•

Companies to collaborate on Product development, clinical trials and regulatory
activities to obtain approval in u.s. and e.u.

•

agreement complements and extends abbott's broad line of vascular care products
and demonstrates value of Surmodics' proprietary drug delivery and Whole-Product
Solutions Strategy

 

 

ABBOTT PARK, Ill., and EDEN PRAIRIE, Minn., (Feb. xx, 2018) – Abbott and
Surmodics today announced that the companies have entered into an agreement
whereby Abbott will have exclusive worldwide commercialization rights for
Surmodics' SurVeil® drug-coated balloon to treat the superficial femoral artery,
which is currently being evaluated in a U.S. pivotal clinical trial. Separately,
Abbott also received options to negotiate agreements for Surmodics'
below-the-knee and arteriovenous (AV) fistula drug-coated balloon products,
which are currently in pre-clinical development.

 

As part of the agreement, Surmodics, a leading provider of medical device and in
vitro diagnostic technologies to the healthcare industry, will supply the
SurVeil drug-coated balloon to Abbott. The two companies will collaborate on
product development, clinical trials and regulatory activities to obtain
marketing approval in the U.S. and Europe. The SurVeil drug-coated balloon will
complement and extend Abbott's broad line of vascular devices for treating
peripheral artery disease (PAD), including stents and vessel closure devices. In
addition to its devices for PAD, Abbott has one of the broadest portfolios of
medical devices serving the $30 billion-dollar global cardiovascular market,
with leadership positions in several large and fast-growing areas, including
cardiac rhythm management, electrophysiology, structural heart and heart
failure.

 

PAD is a serious and often underdiagnosed circulatory condition that can lead to
other serious vascular conditions. Drug-coated balloons have emerged as an
important treatment option in treating PAD, which affects an estimated 200
million people worldwide. The SurVeil drug-coated balloon includes a proprietary
drug-excipient formulation for a durable balloon coating and is manufactured
using an innovative process to improve coating uniformity. Pre-clinical data
have shown a three- to five-times higher target tissue drug concentration, a
more evenly distributed and durable drug effect, and lower incidence of
downstream drug particles compared to the control drug-coated balloon.1 The
design of the SurVeil drug-coated balloon reflects Surmodics' industry
leadership in the development of surface technology for vascular medical
devices.

 

"Abbott is committed to providing leading treatments for people with peripheral
artery disease, and the SurVeil drug-coated balloon is a next-generation device
that utilizes best-in-class

 

--------------------------------------------------------------------------------

 

technology," said Chuck Brynelsen, senior vice president of Abbott's vascular
business.  "This agreement enhances our fast-growing endovascular portfolio, and
we look forward to offering this solution to physicians to give them more and
better options to help their patients live their fullest lives."

 

"The SurVeil drug-coated balloon is the first device developed by Surmodics that
combines our proprietary drug delivery and surface technologies with our
exceptional design, development and manufacturing capabilities," said Gary
Maharaj, Surmodics' president and chief executive officer. "We are excited to
enter this partnership with Abbott given its deep expertise in vascular care
products and its worldwide strength in the market. We look forward to working
together with Abbott to realize the full potential of our SurVeil drug-coated
balloon to help people with peripheral artery disease."

 

Surmodics' SurVeil drug-coated balloon is currently being evaluated in the
TRANSCEND pivotal clinical trial and is being compared with the current
market-leading drug-coated balloon in treating PAD in the legs. The SurVeil
drug-coated balloon is currently for investigational use only.

 

Pursuant to the terms of the agreement, Surmodics will receive a $25 million
upfront payment and may earn an additional $67 million for various product
development milestones.  Upon the regulatory approval of the device, Surmodics
will be responsible for the manufacture and supply of clinical and commercial
quantities of the product and will realize revenue based on initial product
sales to Abbott as well as a share of profits resulting from third-party sales.

 

About Peripheral Artery Disease

Worldwide, over 200 million people have PAD,2 a serious and underdiagnosed
circulatory condition caused by build-up of arterial plaque, most commonly in
the legs. Between 12-20 percent of Americans over 60 years old have PAD.3 PAD
increases risk of coronary artery disease, heart attack and stroke, and can
impair the ability to walk. If left untreated, PAD can lead to gangrene and limb
amputation.4

 

About Abbott

Abbott is a global healthcare company devoted to improving life through the
development of products and technologies that span the breadth of healthcare.
With a portfolio of leading, science-based offerings in diagnostics, medical
devices, nutritionals and branded generic pharmaceuticals, Abbott serves people
in more than 150 countries and employs approximately 99,000 people.

 

Visit Abbott at www.abbott.com and connect with us on Twitter at @AbbottNews.

 

About Surmodics, Inc.

Surmodics is the global leader in surface modification technologies for
intravascular medical devices and a leading provider of chemical components for
in vitro diagnostic (IVD) immunoassay tests and microarrays. Surmodics is
pursuing highly differentiated whole-product solutions that are designed to
address unmet clinical needs for its medical device customers and engineered to
the most demanding requirements. This key growth strategy leverages the

 

--------------------------------------------------------------------------------

 

combination of the Company's expertise in proprietary surface technologies,
along with enhanced device design, development and manufacturing capabilities.
The Company mission remains to improve the detection and treatment of disease.
Surmodics is headquartered in Eden Prairie, Minnesota. For more information,
visit www.surmodics.com. The content of Surmodics' website is not part of this
press release or part of any filings that the company makes with the SEC.

 

— Private Securities Litigation Reform Act of 1995 —

A Caution Concerning Forward-Looking Statements

 

Some statements in this news release may be forward-looking statements for
purposes of the Private Securities Litigation Reform Act of 1995. Abbott
cautions that these forward-looking statements are subject to risks and
uncertainties that may cause actual results to differ materially from those
indicated in the forward-looking statements. Economic, competitive,
governmental, technological and other factors that may affect Abbott's
operations are discussed in Item 1A, "Risk Factors'' to our Annual Report on
Securities and Exchange Commission Form 10-K for the year ended Dec. 31, 2017,
and are incorporated by reference. Abbott undertakes no obligation to release
publicly any revisions to forward-looking statements as a result of subsequent
events or developments, except as required by law.

 

Surmodics, Inc.  Safe Harbor for Forward-Looking Statements

 

This press release contains forward-looking statements. Statements that are not
historical or current facts, including statements about beliefs and expectations
regarding Surmodics’ strategy to transform to a provider of whole-product
vascular solutions. Forward-looking statements involve inherent risks and
uncertainties, and important factors could cause actual results to differ
materially from those anticipated, including (1) Surmodics' ability to
successfully develop and obtain regulatory approval for the SurVeil drug-coated
balloon; (2) Surmodics’ ability to realize the full potential benefits of its
agreement with Abbott; and (3) the factors identified under “Risk Factors” in
Part I, Item 1A of Surmodics' Annual Report on Form 10-K for the fiscal year
ended Sept. 30, 2017, and updated in its subsequent reports filed with the SEC.
These reports are available in the Investors section of Surmodics' website at
www.surmodics.com and at the SEC website at www.sec.gov. Forward-looking
statements speak only as of the date they are made, and Surmodics undertakes no
obligation to update them in light of new information or future events.

 

 

Abbott Media:

 

Jonathon Hamilton, +1 (224) 667-8646

 

 

 

Abbott Financial:

 

Michael Comilla, +1 (224) 668-1872

 

 

 

Surmodics:

 

Andy LaFrence, +1 (952) 500-7000

 

 

 

--------------------------------------------------------------------------------

 

 

 

###

 

 

 

 

 

 

 

1Surmodics data on file

2 Fowkes FGR, et al. Lancet 2013, 382(9901):1329-1340.

3Centers for Disease Control and Prevention. Peripheral Arterial Disease (PAD)
Fact Sheet. n.d. Web.

4National Institutes of Health. What is Peripheral Artery Disease? n.d. Web.

 

 

 

--------------------------------------------------------------------------------

 

Schedule 11.2.2

Existing Product Patents

[**] [3 additional pages omitted from this Schedule 11.2.2]

 

 

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

Schedule 11.2.3

In-License Agreements

[**]

 

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.